                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


IMELDA I. POGANY,                                    4:18-CV-04103-VLD
                          Plaintiff,

              vs.                                 MEMORANDUM OPINION
                                                      AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                          Defendant.


                                 INTRODUCTION

       Plaintiff, Imelda I. Pogany, seeks judicial review of the Commissioner=s

final decision denying her application for social security disability,

supplemental security income disability benefits, and widow’s insurance

benefits under the Social Security Act.1



1SSI  benefits are called “Title XVI” benefits, and SSD/DIB benefits are called
“Title II” benefits. Receipt of both forms of benefits is dependent upon whether
the claimant is disabled. The definition of disability is the same under both
Titles. The difference--greatly simplified--is that a claimant’s entitlement to
SSD/DIB benefits is dependent upon one’s “coverage” status (calculated
according to one’s earning history), and the amount of benefits are likewise
calculated according to a formula using the claimant’s earning history. There
are no such “coverage” requirements for SSI benefits, but the potential amount
of SSI benefits is uniform and set by statute, dependent upon the claimant’s
financial situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See
e.g. 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Ms. Pogany filed her application
for both types of benefits. AR20, 308, 315. Her coverage status for SSD
benefits expires on June 30, 2021. AR21. In other words, in order to be
entitled to Title II benefits, Ms. Pogany must prove disability on or before that
      Ms. Pogany has filed a complaint and has requested the court to reverse

the Commissioner’s final decision denying her disability benefits and to enter

an order awarding benefits. Alternatively, Ms. Pogany requests the court

remand the matter to the Social Security Administration for further

proceedings.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).

                                      FACTS2

A.    Statement of the Case

      This action arises from plaintiff, Imelda I. Pogany’s (“Ms. Pogany”),

application for SSDI, SSI and Widow’s Insurance Benefits filed on August 17,

2015, alleging disability since November 12, 2014, due to PTSD, depression,

anxiety, knee pain, and chronic sacroiliac pain. AR308, 315, 325, 409, 430

(citations to the appeal record will be cited by “AR” followed by the page or

pages).



date. Ms. Pogany also applied for disabled widow’s benefits under Title II. In
order to be entitled to those benefits, Ms. Pogany is required to show that:
(1) she is disabled; (2) she has attained the age of 50; and (3) that her disability
began on or before July 31, 2019. AR20, 23. See also, Woodard v. Schweiker,
668 F.2d 370, 372 (8th Cir. 1981) (explaining the required elements for
obtaining disabled widow’s benefits).

      2These facts are gleaned from the parties’ stipulated statement of facts
(Docket 18). The court has made only minor grammatical and stylistic
changes.
                                            2
      Ms. Pogany’s claim was denied initially and upon reconsideration.

AR184, 189, 194, 202, 209, 216. Ms. Pogany then requested an administrative

hearing. AR223.

      Ms. Pogany’s administrative law judge hearing was held on November 8,

2017, by Richard Hlaudy (“ALJ”). Ms. Pogany was represented by other

counsel at the hearing, and an unfavorable decision was issued on February 6,

2018. AR17, 42.

      At Step One of the evaluation, the ALJ found that Ms. Pogany was

insured for benefits through June 30, 2021, and that she was the unmarried

widow of the deceased insured worker and met the non-disability requirements

for disabled widow’s benefits with the prescribed period ending on July 31,

2019. AR23.

      At Step One of the evaluation, the ALJ also found Ms. Pogany had

engaged in substantial gainful activity, (“SGA”), from February 2015, through

September, 2015, and found that the earliest possible onset date was October

1, 2015. AR23-24.

      At Step Two, the ALJ found that Ms. Pogany had severe impairments of

lumbar degenerative disc disease; tricompartmental arthritis, left knee; anxiety

disorder; PTSD; depressive disorder; and narcotic dependence. AR24.

      The ALJ also found that Ms. Pogany had shown on exam in August

2016, multiple fibromyalgia trigger points, and had undergone trigger point

injections, but found that a “clear diagnosis of fibromyalgia” is not reflected in

the record, and consistent with SSR 12-2p found that fibromyalgia was not a

                                            3
medically determinable impairment. Id. The ALJ then stated, “However, given

the claimant does have ‘severe’ impairments that would reasonably result in

pain, the totality of her pain complaints is considered as it relates to her

maximum residual functional capacity.” AR24-25.

        At Step 3, the ALJ found that Ms. Pogany did not have an impairment

that met or medically equaled one of the listed impairments in 20 CFR 404,

Subpart P, App 1 (20 CFR § 416.920(d), 416.925, and 416.926) (hereinafter

referred to as the “Listings”). AR25. The ALJ considered the mental

impairments under Listings 12.04, 12.06, and 12.15 and found that

Ms. Pogany had mild limitations in understanding, remembering or applying

information, moderate limitations in interacting with others, moderate

limitations with concentration, persistence or maintaining pace, and moderate

limitations in adapting or managing herself, so did not meet a Listing. AR25-

26. The ALJ also considered Listing 1.04, but found that imaging studies did

not reflect a compromise or compression of the nerve root or spinal cord.

AR25.

        The ALJ determined Ms. Pogany had the residual functional capacity,

(“RFC”), to perform:

        less than the full range of light work as defined in 20 CFR
        404.1567(b) and 416.967(b). The claimant is able to lift and/or
        carry 20 pounds occasionally and 10 pounds frequently. She can
        stand and/or walk for 6 hours in an 8-hour workday and can sit
        for 6 hours in an 8-hour workday. The claimant is limited to
        occasionally climbing ramps/stairs but can never climb
        ladders/ropes/scaffolds. The claimant can occasionally stoop,
        kneel, crouch and crawl. She must avoid even moderate exposure
        to workplace hazards. Secondary to her mental impairments, the
        claimant is limited to performing simple, routine tasks. She can
                                            4
        tolerate occasional and superficial contact with coworkers and the
        public.

AR27.

        The ALJ’s subjective symptom finding was that Ms. Pogany’s medically

determinable impairments could reasonably be expected to produce the

symptoms she alleged, but her statements concerning the intensity,

persistence and limiting effects of her symptoms were not “entirely consistent

with the medical evidence and other evidence in the record for the reasons

explained in this decision.” AR28.

        The ALJ considered the opinions of the State agency psychological

consultants and gave them “little weight.” AR31.

        The ALJ considered the opinions of the State agency medical

consultants, and gave them “greater weight” compared to the “little weight”

given the psychological consultants. Id. The ALJ stated they were given

greater weight because they were generally consistent with the RFC, and the

“modest objective findings, medication compliance, daily activities, and ongoing

work support that she has such capacity.” Id.

        The ALJ considered the medical source statement completed by

Ms. Pogany’s former primary care provider, Michael Schurrer, MD, who

supported Ms. Pogany’s application for disability several times, noting work

only aggravates her back pain and psychiatric issues, and she is not physically

and emotionally able to work fulltime, and gave his opinions “little weight.”

AR31. The ALJ stated Dr. Schurrer raised concerns numerous times with the

claimant’s substance abuse, and his opinions did “not account for this,” the
                                            5
objective findings regarding the claimant’s physical impairments are quite

limited, and her mental health has been “more or less stable” per evidence of

record. Id.

      The ALJ considered the medical source statement completed by

Ms. Pogany’s new primary care provider, Scott Hiltunen, MD, who opined that

Ms. Pogany could lift 20 pounds occasionally and 10 pounds frequently, but

only stand 2 hours in an 8-hour workday, sit less than 6 hours in an 8-hour

workday, never push/pull with the left leg, climb ladders/scaffolds, stoop, or

kneel, rarely climb ramps/stairs, balance, crouch, and frequently reach,

handle, finger, and feel, and gave the opinions only “some weight.” Id. The

ALJ stated he “accepts the general conclusion the claimant can perform a

range of light work, other limitations- such as inability to push/pull with the

left leg – are not consistent with her modest treatment.” Id.

      The ALJ also considered Dr. Hiltunen’s medical source statement

regarding Ms. Pogany’s mental limitations who opined that she had moderate

limitations in understanding, remembering, and carrying out detailed

instructions, maintaining concentration for extended periods, completing a

normal workday or workweek without interruption from psychologically based

symptoms, and performing at a consistent pace and gave the opinions “some

weight.” The ALJ stated they were not entirely inconsistent with the RFC and

tended to reflect the claimant’s current mental ability, but he rejected

Dr. Hiltunen’s opinion that the claimant would have excessive absenteeism or

require excessive breaks asserting it was not supported by the record, and the

                                           6
RFC’s reduction to simple, routine work would allow her to maintain

appropriate persistence and pace. AR31-32.

      The ALJ considered a series of opinions given by Kelli

Rockafellow/Willis, MSW, CSW-PIP, who stated Ms. Pogany’s medical and

mental health hinders her ability to maintain full-time employment, and that

Ms. Pogany was unable to maintain a full-time job due to ongoing mental and

physical health issues, and found the statements to be “vague and unclear” but

did not state what weight was given to the opinions, if any. AR32.

      The ALJ stated that the RFC he determined was supported by the

“modest objective evidence, the stability of the claimant’s treatment, the overlay

of substance dependence, her ongoing work, and her daily activities. Id.

      The ALJ’s decision includes no finding regarding the “materiality” of the

asserted “overlay of substance dependence” or the asserted severe narcotic

dependence impairment. AR17-41.

      Based on the RFC determined by the ALJ, the ALJ found that Ms. Pogany

was not capable of performing her past relevant work. AR32.

      At Step 5, relying on the testimony of a vocational expert (“VE”), the ALJ

found Ms. Pogany capable of adjusting to other work that existed in significant

numbers such as garment sorter, DOT# 222.687-014; laundry worker, DOT#

361.687-014; and hotel housekeeper, DOT# 323.687-014, relying on testimony

from the VE regarding the number of jobs available for each occupation

nationally. AR33.




                                           7
      Ms. Pogany timely requested review by the Appeals Council through her

current counsel on March 6, 2018. AR304. Counsel in the request for review

had requested access to the e-file and additional time following access to

submit additional evidence and argument. Id.

B.    Plaintiff’s Age, Education and Work Experience

      Ms. Pogany was born August 4, 1964, and completed the 12th grade in

1984. AR88, 410.

      Ms. Pogany reported working as a cashier and a medical transcriptionist

(AR417) and the VE listed the same jobs on his work report (AR503), and the

ALJ in the decision failed to identify Ms. Pogany’s past relevant work, but

concluded she was unable to perform it. AR32.

C.    Relevant Medical Evidence

      1.    Avera McGreevy Clinic Records: Physician and Chart Notes

      The earliest treatment notes from Avera McGreevy where Ms. Pogany

received her primary care from Michael Schurrer, MD, was an exam on August

11, 2014, when she was seen for ongoing back pain. AR1070. She had

already received a nerve block injection and another was being considered, and

she was using a TENS unit, doing stretching, and her medications included

oxycodone, gabapentin, lorazepam, meloxicam, methocarbamol, trazodone, and

citalopram (Celexa). AR1070-71. The history notes a desire to reduce

hydrocodone use and a report that the Celexa helped, but not enough.

AR1070. Examination revealed tenderness in the back at L4-S1 area both mid

and paraspinal. AR1072. Examination also revealed no deformity of

                                           8
Ms. Pogany’s back and she moved around “much more freely” with intact motor

and sensory function. Id. The assessment was acute exacerbation of chronic

low back pain. AR1073. Dr. Schurrer discussed weaning off her daily

hydrocodone dose, but hydrocodone/acetaminophen was listed as a new

medication. Id. By August 15, 2014, Dr. Schurrer noted that her taper of

medications for low back pain was doing well and Ms. Pogany was anxious to

try to drop the dose more. AR1066.

      Ms. Pogany saw Dr. Schurrer on August 18, 2014, and had injured her

back when she was pulled on the ground by her dog while walking it. AR1062.

She was referred to Dr. Lockwood at the pain clinic. AR1065.

      A chart note from August 18, 2014, indicated that Ms. Pogany was

scheduled for a lumbar injection with Dr. Lockwood on August 20, 2014.

AR1499. There is also a single record from Orthopedic Institute for August 6,

2014, where Dr. Mitch Johnson stated that Ms. Pogany had already undergone

a lumbar injection by Dr. Scott Lockwood at Avera McKennan Hospital.

AR504, 793 (Avera Hospital record documenting the injection on referral from

Dr. Mitch Johnson and a history of prior back pain and injections).

      Ms. Pogany saw Dr. Schurrer on August 22, 2014, and she reported poor

pain relief, and had increased her use of oxycontin. AR1058. Examination

revealed back tenderness, pain with straight leg raise at 50 degrees, and pain

limiting ambulation on toes and heels. AR1060. She had no deformity of the

back and her sensation and reflexes were intact. Id. Her oxycontin dosage was

increased back to the higher dose. AR1061.

                                          9
      Ms. Pogany saw Dr. Stotz on August 29, 2014, with ongoing back pain

and had tweaked her back and was out of her Percocet which she used for

breakthrough pain. AR1054. She was given a Toradol shot, and a few Percocet

tablets. Id.

      The next exam record in the appeal file is for October 6, 2014 (AR1455),

but a September 17, 2014, chart note stated that “FMLA” paperwork was

completed “which is reasonable as she has multiple issues that would create

problems with her working. At this time we are putting her off as of 9/14/14

thru 9/22/14 see form.”3 AR1494.

      Ms. Pogany saw Dr. Schurrer on October 6, 2014, and reported a fall re-

injuring her back the prior week, which caused her to miss work. AR1455.

She reported her mood had been improving, but she became more nervous over

the weekend and consequently her pain increased. Id. Examination revealed

tenderness in her back and slowed movement with guarding. AR1458. She

was able to bend over and touch her toes and her motor sensory functions

were intact. Id. Her oxycodone medication was changed. Id. She was seen

again on October 13, 2014, and had aggravated her back while bending to pick

up her phone. AR1450. Dr. Schurrer stated that Ms. Pogany asked to go back

on oxycontin, but he said no, it would just continue the cycle of narcotics

dependence. AR1453. He stated she would continue to have chronic pain and




      The FMLA form referenced does not appear in the Appeal Record.
      3

AR1494.
                                          10
that was the reason for the pain management group referral, and she was

rescheduled after missing an appointment. Id.

      Ms. Pogany saw Dr. Schurrer on October 22, 2014, for the initiation of

counseling sessions, and he stated he was waiting for Dr. Stanley to review

Ms. Pogany’s psych meds, and he learned more about Ms. Pogany’s social and

economic situation and stated “she will need work adjustment.” AR1443.

Ms. Pogany described her pain as “ok.” AR1440.

      Dr. Stanley from mental health reviewed Ms. Pogany’s medications on

October 29, 2014, and recommended Mirtazapine and a reduction in

Bupropion. AR1487.

      Ms. Pogany contacted the clinic on October 29, 2014, and was very

tearful; her car had broken down, she was not sleeping, and was having very

severe PTSD flashbacks. AR1488.

      Ms. Pogany contacted the clinic on October 30, 2014, and inquired about

FMLA to take some time off to “get her head together.” AR1486. She reported

being “on a ledge” and she was encouraged to go in for a psychological

assessment. Id. She said she had no plans to harm herself and was just

stressed. Id.

      Ms. Pogany contacted the clinic on November 10, 2014, because the

paperwork for FMLA and short-term disability had not been received yet, and

the papers4 were scanned and sent to the appropriate agencies. AR1483-84.



      4The referenced FMLA and short-term disability papers do not appear in
the Appeal Record.
                                         11
      Ms. Pogany saw Dr. Schurrer on November 11, 2014, for an exacerbation

of her back pain with radiation down the left leg, and reported her stress was a

bit more due to work pressure on her and some delay in getting FMLA papers

to her, and she was taking all her meds to the max four times per day.

AR1426. Examination revealed Ms. Pogany was visibly uncomfortable with

movement and straight leg raise to about 60 degrees, prominent diffuse

tenderness in the back extending into the glutes and trochanter area, and she

was limited with LLE strength in all aspects with a lot of pain. AR1428. Her

sensation was “ok” and her hip range of motion was intact. Id. She was

referred for a neurosurgery opinion, sent to Dr. Lockwood for a possible

additional injection, and her pain med was changed to hydromorphone.

AR1429. Ms. Pogany saw Dr. Schurrer on November 17, 2014, while waiting to

get into her referrals with ongoing pain and Dr. Schurrer noted it was a

difficult dilemma as more pain medication “will worsen psych issue and

caution about too much psych med” and he left her medications unchanged.

AR1422. Dr. Schurrer also noted Ms. Pogany’s pain seemed to be “reasonably

controlled.” Id.

      Ms. Pogany saw Dr. Schurrer on November 21, 2014, and had fallen six

days earlier and was taking her regular meds and some extra oxycodone.

AR1408. Examination revealed back tenderness and limited straight leg raise

at 50-60 degrees. AR1411. Examination of the extremities revealed intact

pulses, no edema, and normal color, temperature, and sensation. AR1411.

Dr. Schurrer continued medications while waiting for pain clinic and

                                          12
neurosurgery, and felt she would always have pain and part of it was anxiety

driven so he doubled her lorazepam dosage. AR1412.

      Ms. Pogany saw Dr. Schurrer on November 25, 2014, but saw someone

before her appointment with Dr. Schurrer who discussed her upcoming

rhizotomy procedure. AR1407. She reported to Dr. Schurrer the injection she

had received the day before had helped but now symptoms had escalated a bit.

AR1395. Her mood was “ok” and her tailbone was doing better. Id.

Examination revealed she was visibly uncomfortable with slow movement, her

back was intact, and she had no swelling or edema. AR1399. Her pain

medications were increased pending the rhizotomy scheduled the next week.

Id.

      Ms. Pogany saw Dr. Schurrer on December 8, 2014, following her

rhizotomy procedure and she had ended upon staying the hospital for pain

control and she reported continued anxiety and depression issues. AR1378.

On examination, she had two very small puncture sites on the lower left

lumbar spine, but her back was otherwise normal without any swelling,

discoloration, or drainage. AR1383. Her extremities were within normal limits

and her motor and sensory function were intact. Id. Ms. Pogany saw

Dr. Schurrer on December 16, 2014, and reported that her back had been

slowly getting better, but she had fallen on the ice the prior day and was still

and sore on her left neck and shoulder. AR1367. She was ambulatory and

denied any other focal neurological symptoms. Id. On examination, her lower

lumbar spine and left gluteal were tender, but without deformity, swelling, or

                                           13
discoloration. AR1372. Ms. Pogany’s extremities were also non-tender with

normal range of motion and her motor and sensory function were intact in the

arms and legs. Id. By December 23, 2014, when she saw Dr. Schurrer she

reported some diffuse low back pain but no radicular pain, and her pain was

worse with activity. AR1354. She said that overall her pain was doing well,

and that she was taking about four oxycodone per day. Id. On examination,

Ms. Pogany’s back range of motion was normal and her motor and sensory

function were intact. AR1359. Dr. Schurrer felt her sciatica or nerve pain was

gone, and only her chronic diffuse lower back pain was left and he continued to

taper down her narcotics. Id.

      Ms. Pogany saw Dr. Schurrer on January 6, 2015, and was using

oxycodone 2-4 times per day for pain along with a heating pad and stretching.

AR1343-44. She said she was “doing ok” with oxycontin and “pretty well”

overall. Id. On examination, her back had some mildly diffuse tenderness and

her motor and sensory function were intact. AR1348. Dr. Schurrer

encouraged her to continue to taper down the oxycontin and he stated that he

felt “emotional issues are more important right now and caution when she

returns to work.” Id.

      Ms. Pogany saw Dr. Schurrer on January 13, 2015, and she reported

increased narcotic use of 5 pills per day, and Dr. Schurrer was concerned over

her pattern of dependence and felt treatment with a Methadone program may

be needed. He stated “Unfortunately there is a significant connection with her

psychologic frame of mind also.” AR1337. On examination, Ms. Pogany was in

                                         14
no acute distress and her back was tender, but without deformity or any real

focal findings. Id.

      Ms. Pogany saw Dr. Schurrer on January 27, 2015, and was to return to

work in five days and she was very anxious to the point the prior day she had

vomited, and her pain was stable with good and bad days. AR1319. On

examination, she appeared comfortable and moved about freely. AR1324. Her

back was the same with some mild tenderness, but intact range of motion. Id.

Her motor and sensory function were intact. Id. Ms. Pogany phoned the clinic

later and reported severe anxiety and was told to take additional lorazepam.

Id. Dr. Schurrer stated, “I thought this might happen when it was time to

return to work. I think her psychy [sic] is to [sic] fragile for her to return to

work.” Id. Dr. Schurrer stated, “…returning to the same job will only magnify

her problem and I’m not sure there is enough of any medication that is going to

control her situational anxiety. She may be looking at disability due to psych

reasons.” Id.

      Ms. Pogany saw Dr. Schurrer on February 9, 2015, and had been back to

work eight days and was having low back pain despite taking 5-6 oxycodone

per day and was taking 2-3 clonazepam per day. AR1308. She said that

overall, she had a lot of stress but was “doing ok.” Id. On examination, her

back was tender, her straight leg raises were negative, and her motor and

sensory function were intact. AR1313. Dr. Schurrer told Ms. Pogany that she

may need to look at alternate work or with her psychiatric problems, not

working. Id. He also stated he felt she did have narcotic dependence at that

                                            15
time, and recommended chemical dependency treatment, Methadone program,

or ongoing narcotics via Dr. Cho. Id.

      Ms. Pogany saw Dr. Schurrer on February 18, 2015, and again on March

4, 2015, and she was doing better, having reduced to two oxycodone per day

and handling work better. AR1283, 1295. But by March 9, 2015, had gotten

worse pain and had taken more Percocet for a couple of days and then threw

them away out of fear of falling back to taking too many. AR1274. On

examination, her back was tender, her straight leg raises were negative, and

her motor and sensory function were intact. AR1279. Dr. Schurrer said no to

any more narcotics and also to Tramadol due to the psych drugs she was

taking. Id. Ms. Pogany was scheduled to see Dr. Cho for pain management.

AR1469.

      Ms. Pogany contacted the clinic on April 3, 2015, and had just left the

emergency room and expressed frustration at the care given and also stated

she was not planning to see Dr. Cho again because she did not feel Dr. Cho

“has time for her or cares.” AR1467.

      Ms. Pogany saw Dr. Schurrer on April 6, 2015, after a fall and wanted to

discontinue treatment with Dr. Cho, had quit her job, and Dr. Schurrer

continued to emphasize her psychiatric issues, but Oxycontin was prescribed.

AR1265. Dr. Schurrer noted that this was “another story how she fell walking

her dog with no apparent physical findings of significant injury. Patient does

have definite addiction issues with dependence.” Id. Even when




                                          16
Ms. Pogany’s pain was under control, she continued to take narcotics that were

prescribed on a per needed basis. AR1265. Because she lost her job her

medical insurance was going to end. AR1467.

      Ms. Pogany saw Dr. Schurrer on May 22, 2015, and reported a headache

and body aches, and she had run out of Oxycontin because she threw them

away, and was out of clonazepam because she could not afford the refill, and

she had been drinking 2-5 whiskeys per day. AR1215. She was observed to

move about freely with a slight limp, and a low dose of Tramadol was

prescribed. AR1220. On examination, Ms. Pogany made good eye contact, her

cranial nerves were intact, and she appeared more angry than depressed. Id.

      Ms. Pogany saw Dr. Schurrer on June 15, 2015, and reported back pain,

getting a 2nd job with HyVee, being on her feet up to 10 hours per day, and

tapering off two psych meds due to cost issues. AR1200. She denied any

symptoms of depression. Id. On examination, Ms. Pogany moved about freely,

her back was tender, her straight leg raises were negative, and her motor and

sensory function were intact. AR1205. Dr. Schurrer felt she sabotaged herself

by stopping the psych meds and taking on more work. Id. He stated that she

did not notice an abrupt change after stopping her psych meds because it can

take weeks to totally eliminate the effect and again stated, “Her mental health

and trauma she has gone through in my opinion is the biggest reason she has

gotten into chronic med abuse and dependence.” Id.

      Ms. Pogany saw Dr. Schurrer on July 6, 2015, and reported working two

jobs with over 40 hours per week, and apparently wanted more pain

                                          17
medication, but Dr. Schurrer said she needed to adjust her schedule to not

stress her situation. AR1186, 1191. On examination, her back was tender,

her straight leg raises were negative, she appeared alert and comfortable, and

her motor and sensory function were intact. Id.

      Ms. Pogany was seen at the clinic on July 22, 2015, and reported she

was going down her stairs and her left leg felt numb, gave out and she fell and

had neck and left gluteal pain. AR1180. On examination, Ms. Pogany had no

gross deformities of her extremities, her cranial nerves were intact, and she

had 5/5 strength in both her upper and lower extremities. AR1181. She was

given Ultram for the pain associated with the fall, and her muscle relaxant was

changed to Robaxin for her chronic low back pain. Id.

      Ms. Pogany contacted the clinic on July 20, 2015, and reported having

fallen down some stairs, and contacted the clinic again later and reported being

in excruciating pain and her counselor met her at the emergency room.

AR1459-60. She later left the emergency room frustrated with the care and

had a panic attack and drove herself home, even though she was not supposed

to drive. Id.

      Ms. Pogany saw Dr. Schurrer on August 13, 2015, and the notes indicate

that disability papers had been initiated, and Dr. Schurrer stated, “…note that

disability initiated which I am in total agreement with. The patient made huge

strides in attempting to control her back issues but ongoing work only

aggravates and this along with her psychiatric issues only compound her

problem.” AR1159.

                                          18
      Ms. Pogany saw Dr. Schurrer on August 17, 2015, to follow-up on

emergency room treatment after another fall and she was bruised all over on

her right leg. AR1146. On examination, Ms. Pogany had diffuse tenderness,

but no significant swelling of her right leg and her hip, knee and ankle range of

motion were normal. AR1150. Dr. Schurrer noted her disability process was

in motion and stated, “…which I again support mainly from a mental health

basis and her inability to comply with therapy while in the workforce.” Id.

      Ms. Pogany saw Dr. Schurrer on August 28, 2015, with increased pain

and anxiety despite medications. AR1136. On examination, her back was

tender with no deformity, her straight leg raises were negative, and her motor

and sensory function were intact in the legs. AR1141. Dr. Schurrer gave her

Depo-Medrol and Toradol, added Valproic acid, and considered adding

Risperdal, and discussing Ms. Pogany with her counselor (Kelli) they felt

Ms. Pogany was most likely bipolar and urgently needs to see psychiatry. Id.

      Ms. Pogany saw Dr. Schurrer on September 15, 2015, for ongoing

symptoms and examination revealed discomfort with movement, back

tenderness and limited straight leg raise at 70-89 degrees. AR1128.

Ms. Pogany’s hip, knee, and ankle range of motion were intact, as were her

motor and sensory functions. Id. Ms. Pogany said that she was sleeping better

with her current medications and waking up refreshed and she described her

overall mood as “fair.” AR1123. Dr. Schurrer again emphasized the strong

emotional/psychiatric ties to her physical state and stated, “Working more is

only going to aggravate her situation with increased pain relief and more

                                          19
anxiety with her uncertainty. She is in need of long term

counseling/psychiatric care and limited work to attempt to move forward.”

AR1128. Dr. Schurrer also noted her medications were limited due to cost

constraints. Id. She saw Dr. Schurrer again on September 23, 2015, with

continued symptoms and straight leg raise was now limited at 70 degrees, her

hip, knee, and ankle range of motion were intact, and an injection was given in

her hip. AR1121.

      Ms. Pogany saw Dr. Schurrer on October 9, 2015, and reported ongoing

sciatica pain and was taking sertraline and Prazosin for nightmares, which she

said was “good.” AR1105. She continued taking hydrocodone for pain and was

unable to get back to the pain clinic due to insurance limitations. AR1110.

      Ms. Pogany saw Dr. Schurrer on December 4, 2015, with ongoing back

pain and was working 20-25 hours per week. AR1035. She was taking

hydrocodone max of four per day and Tramadol on better days, and described

the pain feeling like a knife in her lower SI area. Id. On examination, her back

range of motion was intact. AR1040. Ms. Pogany was given a Toradol injection

and her hydrocodone was refilled. Id. Ms. Pogany was seen again on

December 7, 2015, and given a trigger point injection for pain. AR1030. She

said that the Toradol injection helped, and that she had been taking the

hydrocodone max of four pills and she felt she was not “getting anywhere.”

AR1025. On examination, her straight leg raises were negative, her reflexes,

motor and sensory functions were intact, and her hip, knee and ankle range of

motion were intact. AR1030.

                                          20
      Ms. Pogany saw Dr. Schurrer on February 9, 2016, with ongoing back

pain and had fallen while walking her dog, and was given Depo-Medrol and

Toradol injections. AR968, 973.

      Ms. Pogany saw Dr. Schurrer on March 7, 2016, and had fallen and cut

her leg with a knife, and she ultimately confessed that she had taken

oxycodone with her Ativan and that had caused her fall with the knife, and

said she cannot handle Oxy, the doctors and hospital need to know she should

never get Oxy again. AR937-38.

      Ms. Pogany contacted the clinic on March 14, 2016, and reported

needing someone to talk because she was having a hard time, she had been

written up for work absences and felt she would be fired. AR986.

      Ms. Pogany contacted the clinic on March 23, 2016, and reported having

a rough day and was unsure whether she could complete her work shift. Id.

      Ms. Pogany presented at the clinic on March 28, 2016, for medication

management of her lorazepam and hydrocodone and reported her pain and

6/10 and described things she did for her sciatic pain including ice/heat

alterations and stretching exercises. AR985. Her affect was bright and

cheerful. Id. Her hydrocodone was refilled for only one week because she

could not afford more. Id. On March 30, 2016, Ms. Pogany was contacted to

cancel her counseling appointment due to a conflict and she reported low

energy, and a difficult day with pain and depression. AR984.

      Ms. Pogany contacted the clinic on April 4, 2016, and reported ongoing

pain and more burning and gabapentin was prescribed. Id.

                                         21
      Ms. Pogany contacted the clinic on April 6, 2016, and reported having

increased stress due to being fired from her job due to excessive absences

caused by her mental and physical health. AR983.

      Ms. Pogany contacted the clinic on April 19, 2016, and reported that

when taking Wellbutrin her anxiety was “through the roof” and she had been

on Cymbalta before and did well with that. AR980. Her sertraline was

discontinued and citalopram prescribed. Id.

      Ms. Pogany contacted the clinic on April 27, 2016, and reported

increased depression related to her lack of employment. AR979.

      Ms. Pogany saw Dr. Schurrer on August 1, 2016, to follow-up on a cut

on her foot, and also reported her sciatica acting up a bit, and was very

stressed and getting poor rest. AR1701. Ms. Pogany said that her stress was

due to her disability denial. Id. Examination revealed tenderness in the neck

with no deformity or limitation of range of motion, diffuse tenderness in the

back with no deformity, tenderness in the chest, extremities revealed multiple

fibromyalgia trigger points, and her assessment included chronic pain

syndrome, and Dr. Schurrer stated again that Ms. Pogany was not able to

physically and emotionally work full-time. AR1706-07.

      Ms. Pogany saw Dr. Schurrer on September 13, 2016, with ongoing back

pain and blood in her urine, and reported left flank pain radiating around

front. AR1670. Dr. Schurrer suspected renal colic and stone and wanted a CT

scan but it was deferred because of insurance. AR1675.




                                          22
      Ms. Pogany contacted the clinic on September 19, 2016, to cancel her

appointment because she had no transportation and also reported that she

had no money for prescriptions. AR1751. She described her symptoms as

“OK,” she said the bleeding in her rectum had stopped for the most part, and

her flank pain was now intermittent. Id.

      Ms. Pogany contacted the clinic on January 17, 2017, and asked about

community counseling availability that would accommodate her lack of

insurance. AR1743.

      Ms. Pogany saw Dr. Schurrer on February 21, 2017, for left leg pain and

received Depo-Medrol and Toradol injections. AR1645.

      Ms. Pogany saw Dr. Schurrer on February 22, 2017, with low back pain

and left leg pain and had cut back on most of her medications due to financial

constraints, and had run out of lorazepam. AR1638. She said she had

borrowed some gabapentin from a friend who had quit the medication. Id.

She reported her pain is worse if on her feet or sitting too long, and cannot lie

on her back. Id. Ms. Pogany said that she received some relief from her

Toradol and Depo-Medrol shots the day before. Id. Examination revealed back

tenderness and positive straight leg raise at about 70 degrees. AR1643.

Ms. Pogany was in no apparent distress and her motor and sensory function

were intact. Id. Dr. Schurrer noted her narcotic use was very minimal and he

was concerned about her dropping meds with her psychiatric and chronic pain

history, and also noted that a generalized exam and labs had also been put off

due to financial constraints. Id. Hydrocodone was prescribed. Id. When

                                           23
Ms. Pogany was seen on March 13, 2017, she was given a trigger point

injection due to persistent and escalating pain. AR1632. On examination, her

hip, knee and ankle range of motion were intact, as were her motor and

sensory function. Id.

      Ms. Pogany’s care was transferred to Scott Hiltunen, MD, who she saw

on August 7, 2017, to establish care and for foot pain. AR1597. Ms. Pogany

told Dr. Hiltunen that she had some pain in her left foot and was “feeling pretty

good now.” Id.

      Ms. Pogany saw Dr. Hiltunen on August 15, 2017, with left lower leg pain

centered around the knee with swelling. AR1590. Examination revealed left

leg joint effusion in the knee, edema in the leg below the knee, no redness or

palpable cords, tenderness in the knee, and some crepitus. AR1595.

Ms. Pogany’s vascular ultrasound was negative for any deep vein thrombosis.

AR1596. She was referred to Dr. Adler and Dr. Hiltunen stated, “I suspect she

will need a knee replacement at some point.” Id.

      Ms. Pogany was scheduled with Dr. Adler at Orthopedic Institute and

was notified that she would have to make a payment up front since she had no

insurance, and Ms. Pogany said she would check with the county to see if she

could get assistance. AR1731.

      Ms. Pogany saw Dr. Hiltunen on September 22, 2017, for her annual

exam, and it was noted that she had arthritis of multiple joints, specifically the

left knee, sciatic-like back pain with radiation from her buttocks to her left foot

exacerbated by sitting for long periods, depression, anxiety and had a couple of

                                           24
recent falls. AR1582. Both falls were related to her left knee giving out, and

Ms. Pogany was aware she need surgical intervention but finances were an

issue. Id. Ms. Pogany reported her depression and anxiety were fairly well

controlled with her current medication regimen. Id. Examination revealed a

swollen left knee and an inability to extend it fully. AR1588.

      Ms. Pogany was non-tender to palpation of the knee joints, she exhibited

no lower extremity edema, her movement was intact in all extremities, and her

sensation was normal in all extremities. Id. The examination neurological

details noted a limping gait favoring the left lower extremity. Id. Her mood and

affect were normal. Id. She was continued on hydrocodone, but due to

drowsiness she was to take one pill less and use Tramadol earlier in the pre-

noon time. AR1589. Ms. Pogany told Dr. Hiltunen that she wanted to hold off

on orthopedic treatment on her knee. Id. Dr. Hiltunen assessed that her

anxiety and depression seemed fairly well controlled. Id.

      Dr. Hiltunen completed a physical medical source statement on

November 7, 2017, regarding Ms. Pogany’s limitations if she were to attempt

full-time sustained work and stated she would be limited to less than two

hours standing or walking per 8-hour workday, and less than six hours sitting

per 8-hour workday. AR1772. Dr. Hiltunen stated she was limited in her

ability to push and pull with her lower extremity and said he doubted she

could do it at all. Her knee and her back would limit pushing and pulling to

rarely. AR1773. Dr. Hiltunen stated Ms. Pogany was limited to rarely or never

climbing, balancing, stooping, kneeling or crouching due to her knee

                                          25
degenerations and those activities would only be recommended for ADLs,

stating, “There’s no chance she could do any of these even at rare frequency.”

Id. Dr. Hiltunen also limited Ms. Pogany to only frequent reaching, handling

and fingering. Id.

      Dr. Hiltunen completed a mental medical source statement on November

7, 2017, regarding Ms. Pogany’s mental limitations if she were to attempt full-

time sustained work and stated she had moderate limitations to her ability to

understand, remember, and carry out detailed instructions, maintain

concentration for extended periods, complete a normal workday and workweek

without psychological interruptions and to perform at a consistent pace, and to

handle changes in work setting. AR1777-78.

      2.     Avera McGreevy Clinic Records: Counseling Records

      Ms. Pogany saw Kelli Rockafellow, MSW, CSW-PIP, on October 22, 2014,

to initiate the coordinated care program to obtain counseling. AR1446. Her

GAD-7 Anxiety Severity score was 18, in the severe anxiety range and her PHQ-

9 score was 21 indicating that treatment for depression was warranted.

AR1444-46.

      Over approximately the next two years Ms. Pogany saw Ms. Rockafellow

for 89 counseling sessions. AR881-1499, 1576-1770. The counseling notes

described varying symptoms with attention and concentration from fair at

times to good other times and psychomotor was listed as fidgety or agitated.

Id. Ms. Pogany’s depression symptoms included feelings of hopelessness, low

self-esteem, anxious or dysphoric mood at times, other times happy or elevated

                                          26
mood, and restricted affect at times and other times bright affect. Id. Her

anxiety included difficulty concentrating with constant worry and persistent

thoughts, and her PTSD caused sleep issues with her symptoms varying from

moderate to severe. Id. The counseling sessions focused on a variety of issues

including sleep issues, chronic pain issues, relationship problems, assistance

programs, including FMLA, medication issues and coping skills. Id.

      The counseling notes for November 12, 2014, stated that Ms. Pogany had

been approved for temporary disability from work until November 24. AR1424.

At that appointment, she was fully oriented, her memory was grossly intact,

her language was good, her attention, concentration and fund of knowledge

were fair, her mood was euthymic, her affect was congruent, and her

psychomotor activity was fidgeting. AR1423. In addition, Ms. Pogany’s insight

and judgment were fair and she exhibited no abnormal thoughts. R1424. Her

depression screening was negative. Id. The counseling note from December

30, 2014, stated that her leave from work had been extended to February 1st.

AR1353. On examination, her memory was grossly intact, her attention,

concentration, language, and fund of knowledge were good, her affect was

bright, her mood was happy and elevated, she had no abnormal thoughts, and

her thought content was logical and coherent. AR1352. Ms. Pogany said that

she felt things were going well. AR1353.

      The counseling notes for January 27, 2015, document that Ms. Pogany

reported being in a state of panic and was unable to relax. AR1317.




                                           27
Ms. Pogany left her appointment but called her counselor multiple times that

day, and her counselor suggested that Ms. Pogany go to Behavioral Health for a

psychological examination, but Ms. Pogany stated she was not suicidal.

AR1318.

      The counseling notes for February 11, 2015, state that Ms. Pogany had

gone back to work and reported it went “ok” but she had increased back pain.

AR1306. On examination, Ms. Pogany’s memory was grossly intact, her

attention, concentration, language, and fund of knowledge were good, her affect

was bright, her mood was elevated, her insight and judgment were fair, her

thought content was logical and coherent, her psychomotor activity was

fidgeting, and her speech was mildly pressured and hyperverbal. AR1305.

      The counseling notes for March 10, 2015, state Ms. Pogany was

concerned about her next psychiatric appointment because she did not have

the co-pay so would have to cancel her appointment, but felt she needed her

psychiatric medication dosage increased. AR1272. On examination,

Ms. Pogany’s memory was grossly intact, her language was good, her attention,

concentration, fund of knowledge, insight and judgment were fair, and her

thought contact was logical and coherent. AR1271.

      The counseling notes for April 3, 2015, stated Ms. Pogany had resigned

from her job at Hy-Vee because if she had stayed she would have gone crazy.

AR1268. Ms. Pogany said that she was going to start looking for a new job. Id.

On examination, her memory was grossly intact, her attention, concentration,

and language were good, her fund of knowledge, insight and judgment were

                                         28
fair, her affect was bright, her mood was elevated and her psychomotor activity

was restless and fidgeting. AR1267.

      The counseling notes for April 6, 2015, stated Ms. Pogany was losing her

insurance because she could not afford COBRA payments. AR1258.

Ms. Pogany reported that she was doing “ok” and was still looking for a new

job. Id. Her memory was grossly intact, her attention, concentration, language

and fund of knowledge were good, her insight and judgment were fair, her

mood was bright, her affect was elevated and her psychomotor activity was

restless and fidgeting. AR1257.

      The counseling notes for June 15, 2015, stated Ms. Pogany was working

at two part-time jobs which resulted in working some days 12-15 hours per

day. AR1199. Her counselor discussed with her the potential ramifications

this could have, and Ms. Pogany had received Tramadol for her increased back

pain. Id. Her memory was grossly intact, her attention, concentration, and

language were good, her insight and judgment were fair, her affect was bright,

her mood was happy, and her psychomotor activity was normal. AR1198.

      At Ms. Pogany’s next counseling session on June 23, 2015, she appeared

agitated and reported that she was killing herself working two jobs. AR1196.

Ms. Pogany reported increased back pain and anxiety and problems sleeping.

Id. Her attention, concentration, insight and judgment were fair. Id. By July

2, 2015, Ms. Pogany reported she realized she cannot physically or mentally

work both part-time jobs the same day and was reducing her hours. AR1194.

Ms. Pogany said she had established a plan for getting her bills paid that

                                          29
month, which had reduced her stress. Id. She said she had stopped her

antidepressant 30 days ago. Id. On examination, her memory was grossly

intact, her attention, concentration, and language were good, her insight and

judgment were fair, her psychomotor activity was normal, and her mood and

affect were neutral. AR1193.

      The counseling notes for July 23, 2015, stated Ms. Pogany was working

seven days per week but shorter shifts and she felt she could handle that.

AR1174. She said she was able to sleep better the night before, which had

helped her mood. Id. Her memory was grossly intact, her attention,

concentration and language were good, her insight and judgment were fair, her

psychomotor activity was normal, and her mood and affect were neutral.

AR1173.

      The counseling notes for August 31, 2015, stated Ms. Pogany expressed

feelings of fight or flight and was not sure how much more she could take.

AR1134. She reported her anxiety medication was not working; her back pain

was increased, and was still working but struggling to do so. Id. Her memory

was grossly intact, her attention, concentration, insight and judgment were

fair, she exhibited no abnormal thoughts, her psychomotor activity was

fidgeting, and her rate of thoughts was increased and speech hyperverbal.

AR1133.

      The counseling notes of October 5, 2015, stated Ms. Pogany reported she

had started having suicidal thoughts and her son had taken her to Avera

Behavioral Health. AR1112. Ms. Pogany explained that her increased stress

                                         30
was due to financial concerns and the fact that she had “not yet heard from

anyone at disability.” Id.

      The counseling notes for November 3, 2015, stated Ms. Pogany had not

been taking some of her medications because she could not afford them.

AR1098. Her memory was grossly intact, she had no abnormal thoughts, and

her attention, concentration, language, insight, judgment and fund of

knowledge were fair, her mood was anxious, worried and irritable, and her

psychomotor activity was fidgeting. AR1097. Ms. Pogany reported that she felt

better upon leaving her counseling appointment. AR1098.

      The counseling notes for November 30, 2015, state Ms. Pogany reported

increased back pain, depression, and her anxiety had increased when she was

unable to work her shift the day before due to increased back pain. AR1087.

Ms. Pogany said that her medications were still working for her. Id. On

examination, her memory was grossly intact, her attention, concentration,

insight and judgment were fair, her psychomotor activity was normal, she had

no abnormal thoughts, her mood was worried and affect was downcast.

AR1086. On December 7, 2015, Ms. Pogany reported her back pain had

become intolerable, and she received an injection and her counselor suggested

she reduce her four hour work shifts. AR1033. Ms. Pogany’s attention,

concentration, insight, and judgment were fair, her memory was grossly intact,

her psychomotor activity was normal, her thought content was logical and

coherent, and her affect was tearful and downcast and her mood was anxious.

AR1032.

                                         31
      The counseling notes for March 3, 2016, stated Ms. Pogany was having a

good day, but had left work twice in the last week due to chronic pain and

increased PTSD symptoms. AR940. Ms. Pogany explained that the last couple

of days had been better and she felt her depression was “in a good place today.”

Id. Ms. Pogany and her counselor “completed the appeal application for Social

Security Disability.” Id. On examination, Ms. Pogany’s attention,

concentration, insight and judgment were good, her affect was neutral, her

mood was euthymic, her affect neutral, and her psychomotor activity was

fidgeting. AR939.

      On March 14, 2016, she reported missing another work shift due to a

panic attack. AR925. Ms. Pogany also reported that although she had no

plans for self-harm she did have thoughts that she would be better off dead.

Id. Ms. Pogany explained that she currently denied feeling that she would be

better off dead. She also said that she was going to start looking for another

job, just not today because she was physically and mentally exhausted. Id.

Her attention, concentration, insight, and judgment were fair, her thought

content was logical and coherent, her affect downcast, mood anxious, and her

psychomotor activity was fidgeting. AR924.

      Ms. Pogany reported again on April 4, 2016, that she had missed work

the last two days due to pain and mental health issues, and felt she may be

fired. AR917. Her psychomotor activity was normal, her thoughts were logical

and coherent, her memory was grossly intact, and her appearance, attention




                                          32
and concentration were fair. AR916. The counseling note for April 11, 2016,

indicates

Ms. Pogany was looking for work that she could do despite her pain and mental

health problems. AR907. Ms. Pogany’s mood was euthymic, her affect was

neutral, her psychomotor activity and articulation were normal, her memory

was grossly intact and her eye contact was fair. AR905.

      The counseling notes for April 28, 2016, state that Ms. Pogany had

previously been observed to have psychomotor activity consistently restless and

fidgeting, but that day appeared sullen and lethargic, and she continued to be

out of work. AR891. Examination that day revealed her psychomotor activity

was normal and her attention, concentration, insight and judgment were fair.

AR890.

      The counseling notes for May 9, 2016, stated Ms. Pogany reported

increased irritability and anger in regard to her healthcare team, and also

reported swelling in her left knee, which Ms. Rockafellow observed. AR885.

Ms. Rockafellow asked Ms. Pogany if she would like assistance scheduling an

appointment with her primary care provider, as Ms. Rockafellow was not

medically trained. Id. Ms. Pogany declined because she needed to “work

though some of her feelings prior to seeking care.” AR885. Ms. Pogany

requested ending the session early due to the way she felt. Id. Her mental

exam revealed fair fund of knowledge, downcast affect, irritable mood, and fair

judgment/insight. AR884.




                                          33
      The counseling notes for August 5, 2016, stated Ms. Pogany was not

taking her medications due to financial reasons and attempts by her counselor

to find options had been unsuccessful. AR1696. Ms. Pogany appeared tearful

and reported her pain continued to increase which then affects her depression.

Id. Her psychomotor activity was normal, her memory was grossly intact, her

attention, concentration, insight and judgment were fair, her affect was

downcast, and her mood was anxious, dysphoric and worried. AR1695.

      On August 10, 2016, when seen Ms. Pogany was described as anxious

and overwhelmed and was hyperverbal and fidgety while describing her week.

AR1693. Ms. Pogany said that her anxiety was high due to her financial

concerns. Id. She said her nightmares had lessened in frequency and her

sciatica was better that day. Id. She said things were “ok.” Id. On

examination, her memory was grossly intact, her language was good, her

attention, concentration, fund of knowledge, insight and judgment were fair,

her thought contact was logical and coherent, her mood anxious and worried,

and her psychomotor activity was fidgeting. AR1692.

      On August 9, 2016, Ms. Kelli Willis, MSW, CSW-PIP, QMHP,

Ms. Pogany’s counselor wrote a letter to SSA regarding her treatment of

Ms. Pogany. She stated she had provided counseling services to Ms. Pogany

since October 19, 2014, for depression, anxiety, and PTSD. AR1539. She said

that she had been assisting Ms. Pogany as she worked toward obtaining

disability benefits for ongoing physical and mental health issues. Id.




                                          34
Ms. Willis stated she did not believe Ms. Pogany was able to maintain a full-

time job, and attempts to do so had resulted in detrimental results and lost

employment, and due to the uncertainty of her mental health it was not

possible to determine when, and if she may be able to return to full time work.

Id. Ms. Willis noted that although Ms. Pogany could generally complete

activities of daily living such as personal hygiene and light housekeeping, they

were greatly affected by her mental health and were not completed on a daily

basis depending on her emotional status and level of pain. Id. Ms. Willis

requested that Ms. Pogany’s denial of disability benefits be reconsidered due to

the effects her mental and physical health have on her ability to maintain

employment. Id.

      The counseling notes for September 14, 2016, stated Ms. Pogany’s

counselor was leaving and they were unsure when a replacement would be

hired. AR1668. Ms. Pogany’s counselor discussed options for transition and

encouraged Ms. Pogany to schedule an appointment with Southeastern

Behavioral Health so that she did not lose the ground she had achieved in

managing her mental health symptoms. Id.

      3.    AMG Psychiatric Associates Records

      Ms. Pogany was seen by psychiatrist Michael Bergan, M.D., on December

1, 2014, for depression and anxiety. AR549. Ms. Pogany reported anxiety

symptoms including frequent worrying, feeling on edge, restless, keyed up,

irritability, racing thoughts on occasion making concentration and sleeping

hard, tension in her shoulder and neck area, and having difficulty dealing with

                                          35
things at work since her husband committed suicide. AR549. Ms. Pogany said

she had been diagnosed with PTSD after finding her ex-husband hanging in the

garage and reported nightmares, flashbacks, avoiding the street it happened on

and people, marked decreased interest in life, outbursts of anger,

hypervigilance, and being easily startled. AR549-50. Ms. Pogany also reported

panic attacks feeling in “flight or fight mode,” inability to settle down or focus,

chest tightness, troubled and rapid breathing, shakiness, and sometimes

nausea and vomiting. AR550. Ms. Pogany rated her current mood at 5/10 and

6/10 on average over the last month. AR549. She sometimes enjoyed reading

and watching movies and she denied suicidal thoughts. Id.

      Examination revealed ambivalent, anxious, worried mood, very mild

compulsive thoughts, good to fair insight and good judgment. AR556.

Ms. Pogany was cooperative, her eye contact was good, her speech was clear

and non-pressured, her psychomotor activity was normal, her thoughts were

coherent, logical and goal-directed, her memory was grossly intact, and her

intelligence and fund of knowledge were average. Id. Her gait and station were

steady and she exhibited no abnormal movements. Id. Dr. Bergen’s

assessments were PTSD, anxiety, depression, panic disorder, borderline

personality traits, and opiate induced mood disorder. AR551. He prescribed

sertraline, continued mirtazapine and Wellbutrin and wanted her to minimize

lorazepam usage because it makes it difficult to process emotions in PTSD. Id.

Dr. Bergen encouraged Ms. Pogany to continue therapy with Ms. Rockafellow.

Id.

                                            36
      Ms. Pogany was seen by Dr. Bergen on December 22, 2014, and reported

increased symptoms and sleep problems. AR542. Dr. Bergen increased her

sertraline dosage, stopped her mirtazapine, and started doxepin to help with

Ms. Pogany’s sleep issues. Id. Ms. Pogany’s eye contact was good, she was

cooperative, her psychomotor activity was normal, her thought processes were

coherent, logical and goal directed, her memory was grossly intact, her insight

and judgment were fair, and her mood was irritable, anxious and worried.

AR547. Her gait and station were steady and she exhibited no abnormal

movements. Id.

      4.    Sanford Health System Records

      Ms. Pogany was seen at the 69th and Minnesota Clinic on April 20,

2014, due to back, neck and knee pain following a fall at work. AR586. She

reported back pain with radiation into both buttocks. AR587. Examination

revealed slow movement from sitting to standing, moderately decreased back

range of motion with pain, moderately decreased neck range of motion with no

pain or limitation with neck extension, pain with back palpation, and negative

SLR bilaterally. AR587. Inspection of Ms. Pogany’s neck and back were

normal, she had no weakness in her lower extremities, and circulation and

sensation were fully intact in her lower extremities. Id. An x-ray of her

thoracolumbar spine revealed some degenerative joint disease, but no acute

changes. Id.

      Ms. Pogany was seen again at the clinic on May 25, 2014, for low back

pain after lifting her dog. AR586. Examination revealed pain with lateral tilt

                                          37
and rotation, negative SLR, and antalgic gait. Id. Ms. Pogany’s neck range of

motion was normal, as was an examination of her hips. Id. She was very

pleasant and animated with a normal mood and affect. Id. Hydrocodone was

prescribed along with Flexeril. Id.

      She was seen again at the clinic on June 6, 2014, with lower left back

pain and chills. AR584. Ms. Pogany said that her lower back pain developed

“after unloading, pulling and unloading a frozen order at work” the day before.

Id. On examination, her neck range of motion was normal, her straight leg

raises were negative, her reflexes, muscle tone and coordination were normal,

and her back exam revealed tenderness and she had an antalgic gait. AR584-

85. Ms. Pogany’s mood and affect were also normal. AR586.

      Ms. Pogany was seen at the Orthopedic Clinic on June 16, 2014, for low

back pain. AR582. She reported pain 7/10 burning, ache, sharp and shooting

down the left leg. Id. Examination revealed tenderness on palpation and

positive SLR at 40 degrees on left. AR583. Ms. Pogany had no gait deviations

and her lumbar range of motion was normal throughout. Id. Lumbar x-rays

obtained on April 20, 2014, revealed moderate degenerative changes with

moderate to marked disk space narrowing at L5-S1. AR583, 649. Prednisone

was prescribed along with the hydrocodone and Flexeril. AR584.

      Ms. Pogany was seen at the 69th and Minnesota Clinic on August 17,

2014, due to left hip pain following a fall while she was walking her 50-pound

dog. AR581. She exhibited decreased lumbar range of motion, tenderness,

and pain, but no swelling or deformity. Id. She had equal sensation to touch

                                         38
in both lower extremities and equal strength on resisted flexion and extension

of both knees. Id. Her neurological examination revealed normal strength and

no sensory deficit. Id. Her mood, affect, behavior and judgment were normal.

AR582.

      Ms. Pogany was seen at Sanford Hospital on May 27, 2015, due to left

knee and ankle pain following a fall when she tripped over her dog. AR575.

Examination revealed swelling, effusion and bony tenderness of the left knee

and decreased range of motion, swelling and ecchymosis of the left ankle.

AR576. Ms. Pogany’s left knee examination also revealed normal range of

motion and alignment with no deformity. Id. She had no deformity of her left

ankle. AR576. Further, Ms. Pogany had no cranial nerve deficit and her

coordination was normal. Id. Her mood, affect, behavior, judgment and

thought content were also normal. Id. Ms. Pogany’s left ankle and knee x-rays

showed no fracture. Id.

      Ms. Pogany was seen at Sanford Hospital on July 31, 2015, for chest

heaviness and pressure and two episodes of fainting. AR565-66. The first

episode occurred at home and the second later at work, and during the second

episode she “woke up” with the ambulance crew. AR566. Ms. Pogany’s

cardiovascular and pulmonary/chest examinations were normal. AR567. Her

strength, muscle tone, coordination and neck and musculoskeletal range of

motion were also normal. Id. She was not disoriented and she had no cranial

nerve or sensory deficit. Id. Her mood, affect, behavior, judgment and thought




                                         39
content were normal. Id. Her discharge diagnoses were syncope secondary to

dehydration, chest pain non-cardiogenic and anxiety. AR573.

      Ms. Pogany was seen at the 26th and Sycamore Clinic on August 14,

2015, due to ankle pain following a fall while walking her dog. AR565. She

was able to bear weight directly after the injury and she specifically denied any

head, neck or back pain. Id. Ms. Pogany’s entire spine was non-tender with

full range of motion and no pain. Id. An x-ray showed no fracture of the foot

or ankle. Id.

      Ms. Pogany was seen at Sanford Hospital on September 25, 2015, and

reported she had just been at the Avera ER for a panic attack and chest pain,

and they treated her panic attack but ignored her chest pain. AR561. She

reported that with her chest pain she also had shortness of breath,

stress/anxiety, and a panic attack. Id. On examination, Ms. Pogany’s chest

and heart examinations were normal. AR562. Her back was non-tender with

full range of motion and no pain or tenderness. Id. She had no exacerbation of

pain with range of motion or use of her arms. Id. Her muscle tone, gait,

stations, and motor and sensory functions were normal and she exhibited 5/5

strength. Id. Ms. Pogany’s diagnosis was chest pain, atypical and admission

was offered but she refused. AR563.

      5.    Midwest Pain & Rehabilitation Clinic Records

      Ms. Pogany was seen at Midwest Pain & Rehabilitation on March 10,

2015, for low back pain. AR558. She said that she was “working full duty” and

had new insurance. On examination, she was alert, oriented and cooperative

                                          40
and did not exhibit pain behavior, her cognition and mentation were intact, she

was emotionally pleasant and she walked independently without an assistive

device. Id. Her assessments included chronic low back pain, sacroiliac strain,

myofascial syndrome, and chronic opioid therapy. Id.

      Ms. Pogany was seen again on March 24, 2015, and reported that

oxycodone was helping control her back pain, and she was also using ice, Tens

unit, and exercise. AR559. The record stated she was working full time with

good tolerance, and she exhibited no drug-seeking behavior. Id.

Ms. Pogany reported that she had been walking her dog. Id. Her examination

again revealed that she was alert oriented and cooperative, she did not exhibit

pain behavior, her cognition and mentation were intact, she was emotionally

pleasant, and she walked independently without an assistive device. Id.

      6.    Avera McKennan and Behavioral Health Hospital Records

      On August 6, 2014, Ms. Pogany was seen at the Avera Pain Clinic for

injections in her back due to low back pain, and the record noted that her MRI

showed a disk protrusion at L4-5 extending into the L4-5 foramen resulting in

stenosis and a facet cyst that projects into the left neural foramen at that level,

and that she had also received physical therapy, which she said “perhaps

helped a little bit.” AR793, 802. Twenty-five minutes after her injection,

Ms. Pogany reported 50% pain relief of her left leg. AR794. The record

indicated that a lumbar MRI was obtained on June 27, 2014, but the MRI does

not appear in the appeal record. AR790.




                                           41
      Ms. Pogany was seen on September 10, 2014, for repeat injections in her

back due to severe left-sided low back pain with radiation to the left knee.

AR785. Twenty-five minutes after the injections, Ms. Pogany reported 60-70%

pain relief and she was doing much better overall. AR786. Scott Lockwood,

M.D. noted that he could tell Ms. Pogany was doing much better by the way

she moved out of her chair. Id. Dr. Lockwood felt that long-term

Ms. Pogany was headed toward a surgical consultation. Id.

      Ms. Pogany was seen in the emergency room on October 12, 2014, for

chronic back pain following an acute injury while bending over to pick up her

phone. AR779. On examination, Ms. Pogany was in no acute distress, she was

able to plantar and dorsiflex without any difficulties, and she had full function

of extensor hallucis longus. AR780. She was discharged in stable condition.

Id. She was seen again at the emergency room the next day and followed up

with her back surgeon the same day and received Toradol and IM steroid

injections. She reported she felt somewhat better after receiving treatment the

day before and was not having a worsening of her pain after her initial

improvement. AR775. Her extremities were non-tender and she had equal

strength in her bilateral lower extremities. AR776.

      Ms. Pogany was seen on November 24, 2014, for L4-5 facet injections.

The record stated Ms. Pogany’s MRI showed extensive degenerative disk disease

with facet arthropathy at L4-5 and a facet cyst at L3-4. AR771. Twenty-five

minutes after the injections, Ms. Pogany reported 90% pain relief and she said




                                           42
her left leg pain had resolved. AR771. She was able to extend her spine with

very little discomfort. Id.

      Ms. Pogany was admitted to Avera McKennan Hospital on December 4,

2014, for intractable pain following a medial branch radiofrequency, rhizotomy,

performed for L4-5 facet joint pain. AR506, 519, 522. She was described as

having a history of chronic back pain treated with facet injections. AR506.

      Ms. Pogany was seen at Avera Behavioral Health on January 26, 2015,

for a psychological assessment upon referral from her counselor and

Dr. Schurrer for opioid use disorder, depression, anxiety, and PTSD. AR744.

Outpatient treatment was recommended for substance abuse disorder. AR745,

750. Ms. Pogany maintained eye contact, she was cooperative and oriented x3,

and her mood and thoughts were within normal limits. AR744.

      Ms. Pogany was seen at the emergency room on April 2, 2015, for

increasing back pain following an incident that occurred while walking her dog.

AR736. She was alert and oriented with normal strength and sensation in all

four extremities, and significant movement of her right lower extremity does

increase her pain. AR737. The radiologist stated the x-rays revealed mild to

moderate lumbar spondylosis greatest at L5-S1, and facet arthropathy L3-4

through L5-S1. AR740. Matthew Nipe, M.D., assessed that the x-ray showed

“some degenerative change but no other significant findings.” AR737.

      Ms. Pogany returned to the emergency room again on April 3, 2015, for

chronic left-sided back pain. AR732-33. Her extremities were grossly

atraumatic and her neurologic examination revealed good strength in all

                                         43
extremities and no mid-line tenderness over the spine, and she appeared to be

in moderate pain, and was tearful and anxious. AR733.

      Ms. Pogany was seen at the emergency room on May 21, 2015, for

nausea and vomiting following stopping of her narcotic pain medications 3.5

days earlier. AR727. She said she had “been having a couple alcoholic drinks

to help with withdrawal symptoms.” Id. Her diagnosis was opiate withdrawal.

AR728. The emergency room physician advised Ms. Pogany to discontinue

alcohol use and Advil. Id.

      Ms. Pogany was seen at the emergency room on July 30, 2015, for acute

on chronic low back pain following a fall on her stairs. AR716. She said she

was late for work and tripped and fell while running down her stairs. Id. An

examination revealed some minimal left CVA tenderness, but “otherwise no

significant lower back pain.” AR719. Ms. Pogany exhibited equal strength,

intact sensation, and normal range of motion in her bilateral lower extremities.

AR720. The emergency room staff offered to make an appointment with

Ms. Pogany’s primary care provider for further evaluation, including possible

imaging and physical therapy, but she declined. AR720-21.

      Ms. Pogany was seen at the emergency room on August 14, 2015, for

chronic pain and chronic anxiety. AR816. She said she had been

hyperventilating to the point she thought she would pass out. Id.

      Ms. Pogany was seen at the emergency room on September 25, 2015, for

chest pain and anxiety. AR808. She reported that she felt her chest pain was

due to her panic attacks and she thought she was going to die. Id. The exam

                                          44
record stated Ms. Pogany had an “extensive history of emergency department

visits secondary to her anxiety.” AR808. On examination, she moved all 4

extremities without difficulty, she had no focal or neurological deficits, she

denied suicidal thoughts or plans, she was very anxious, thrashing around on

the bed and hyperventilating, her speech was pressured, and she reported

numbness in both hands. AR811. Ms. Pogany did not want to be admitted to

the hospital and she declined offers to enroll her in a partial outpatient

program at behavioral health. AR812. She was discharged in stable condition.

Id.

      Ms. Pogany was admitted to Avera Behavioral Health on a voluntary

basis on September 27, 2015, to prevent self-harm. AR659. Ms. Pogany

reported experiencing flashbacks of her dead husband who told her to hang

herself for causing his suicide, and stated she was going to cut her wrist.

AR660, 663. Her examination on admission revealed no homicidal or suicidal

ideations, logical and goal directed thought processes, no loosing of

associations or tangential or circumstantial thoughts, and her mood was

worried and affect blunted. AR661. Ms. Pogany’s diagnoses were PTSD,

borderline personality disorder, depression and panic disorder. AR659. She

received counseling and prazosin was prescribed for her nightmares, as well as

Zoloft, Ativan and Vistaril, and Klonopin was continued. AR661. She was

discharged on September 29, 2015. Id.

      Ms. Pogany was seen at the emergency room on January 17, 2016,for

back/hip pain extending into her leg following a fall on the ice. AR700, 704.

                                           45
She was in no acute distress, she had some minor reproducible tenderness in

her low back, and her motor strength was grossly intact to both lower

extremities. AR701.

      Ms. Pogany was seen at the emergency room on September 16, 2016, for

left flank pain. AR1546. A CT was obtained for renal stone protocol, but no

obstruction was found. AR1547-48.

      Ms. Pogany presented at the emergency room via ambulance on March 6,

2017, following an episode of syncope at home. AR1551. Ms. Pogany reported

a severe headache, nausea and vomiting. Id. During cranial nerve testing

Ms. Pogany became unresponsive with spontaneous eye opening but without

response to painful stimuli or other purposeful movements. AR1556. Her

cranial nerves, gait and speech were normal, she moved all extremities

normally, and she exhibited no motor weakness, sensory deficit or slurred

speech. Id. She was alert and oriented (except during the cranial nerve testing

episode) and her affect was normal. Id. Ms. Pogany’s musculoskeletal range of

motion was also normal. Id. A brain CT was obtained but showed no acute

abnormality. AR1560.

      Ms. Pogany was seen at the emergency room on August 15, 2017, for

pain in her lower extremity. AR1572. The appeal record indicates only that a

left leg venous duplex was obtained due to limb pain and swelling and no

evidence of acute deep vein thrombosis was found. AR1574.




                                         46
      7.    State Agency Assessments

      The State agency physician consultant at the initial level on February 12,

2016, found that Ms. Pogany had a severe disorder of her back-discogenic and

degenerative. AR113. The consultant found that Ms. Pogany was capable of

light work with postural limitations of frequent stooping, kneeling, crouching,

and crawling, frequent climbing of ramps and stairs, and never climbing

ladders, ropes or scaffolds. AR116. The postural limitations were due to

degenerative disc disease and subjective statements of back pain and the

avoidance of ladders, ropes and scaffolds was due to narcotic use. AR116-17.

The State agency physician consultant at the reconsideration level on June 22,

2016, made the same findings. AR146, 149-50. The consultants at both levels

stated that there was no medical or other opinion evidence in the file at the

time of their assessments. AR115, 149.

      The State agency psychological consultant at the initial level on February

10, 2016, found that Ms. Pogany had medically determinable impairments of

anxiety disorder, affective disorder, and personality disorder but none of them

were severe, because they caused only mild functional impairments. AR113-

14. The State agency expert at the reconsideration level made similar findings

on June 27, 2016, except also finding non-severe substance addiction disorder.

AR146. The consultants at both levels stated that there was no medical or

other opinion evidence in the file at the time of their assessments. AR115, 149.




                                          47
D.    Testimony at ALJ Hearing

      1.    Ms. Pogany’s Testimony

      Ms. Pogany testified that she was on short-term disability from November

2014, through February 2015, because she was struggling with PTSD due to

her husband’s suicide. AR49. She said she had difficulty being around people

and feeling closed-in, and she kept seeing “those pictures” in her head and

could not go back to work due to that and her back issues. AR50-51. She

explained she could not handle being on her feet all the time, bending, stooping

and lifting. AR52.

      Ms. Pogany testified that she then tried part-time work at TJ Maxx but

was fired due to absences caused by either her back or her mental health.

AR50. She said she worked only part-time, missed 12 days in approximately

eight months, and had additional days when she would arrive late or leave

early. AR54-55.

      Ms. Pogany testified that her ex-husband continued to reside with her

when he hung himself in her garage, and she was the one to find him. AR55-

56. She said she continued to have nightmares, and at work she could not

handle being corrected by supervisors or co-workers and little things would eat

at her until she made them into huge things. AR56-58.

      Ms. Pogany testified that when working she had trouble concentrating,

focusing, remembering, and completing tasks, and would have panic attacks.

AR60-61. She said she had these difficulties at work from 25 to 50 percent of

the time on bad days. AR61. She testified that at times she need to get away

                                         48
from people at work and would go to the restroom, her car, or go walk around

the gas station and was reprimanded for her absences. AR62-63. Ms. Pogany

testified that she feels physically fidgety all the time. AR63.

        Ms. Pogany testified that she had been taking hydrocodone for her pain,

but had been on it so long it was not really working and was taking gabapentin

with the dosage recently increased and tramadol. AR66. She said the

rhizotomy she had on her back was horrible and it only helped for probably a

couple of months. AR68. Ms. Pogany testified that she continued to have

burning and aching low back pain with sciatica on her left side with sharp

shooting pains down her leg. AR69.

        Ms. Pogany testified that she had not been able to see her psychiatrist

because she did not have insurance or money and no one wants to see her.

AR67.

        Ms. Pogany testified that x-rays showed her knee was “like bone on bone”

and she needed a knee replacement but could not get one due to no insurance.

AR67-68.

        Ms. Pogany testified that she went grocery shopping once a month, and

said “But a lot of times, if I get there, its just – you know, there’s so many

people so I’m just like, you know what, I don’t really care what I get, I’m just

throwing crap in my cart so I can get the hell out of here because these people

are driving me nuts or this noise is killing me or I can’t stand this, and I just –

you know – I mean, I can get it because it’s only once a month. AR64. She

further testified when asked if she leaves her apartment that she has to – “I

                                            49
have to go outside because my dog, I have to take my dog out….So that makes

me go out.” AR65. She also visited a friend that lived in her apartment

complex. Id. She sometimes accompanied that friend on short errands to get

out of the house. AR78.

      Ms. Pogany testified that she did not experience any side effects from

gabapentin or tramadol. AR71.

      2.    Vocational Expert Testimony

      The VE testified that a person with a light exertion RFC who could

occasionally climb ramps or stairs, but never ladders, ropes, or scaffolds;

occasionally stoop, kneel crouch and crawl; must avoid even moderate

exposure to workplace hazards; and was restricted to simple, routine tasks and

occasional and superficial contact with coworkers and the public would not be

able to perform Ms. Pogany’s past work but they could perform the occupations

of garment sorter, DOT# 232.687-014, laundry worker, DOT# 361.687-014,

and motel housekeeper, DOT# 323.687-014. AR82-83. The VE provided only

national numbers of jobs for those occupations. AR82-83.

      The VE testified that a person with a sedentary RFC who was also limited

to occasional climbing of ramps and stairs, but never ladders, ropes or

scaffolds; occasionally stooping, kneeling, crouching and crawling; must avoid

even moderate exposure to workplace hazards; and was limited to performing

only simple and routine tasks with only occasional and superficial contact with

coworkers and the public would not be able to perform any of Ms. Pogany’s

past work. AR83-84.

                                          50
      The VE testified that an individual would be unemployable if they were

off task for one hour of each workday or missed, was late, or left work early in

any combination more than three times per month. AR84-85.

E.    Other Evidence

      A letter from The Hartford stated that Ms. Pogany received short-term

disability benefits from November 6, 2014, through February 4, 2015. AR342.

F.    Disputed Facts

      The Appeals Council responded on March 20, 2018, to plaintiff’s

counsel’s letter dated March 6, 2018, but never gave counsel access to the e-

file. Plaintiff’s counsel wrote again to the Appeals Council on April 16, 2018

(see attached exhibit A), continuing to request access to Ms. Pogany’s e-file,

and the Appeals Council responded on May 15, 2018 (AR7), but again did not

give counsel access to the e-file. Plaintiff’s counsel again wrote to the Appeals

Council and requested access to the e-file for the third time on May 22, 2018

(see attached exhibit B), and no response was ever received until the Appeals

Council denied Ms. Pogany’s request for review on July 27, 2018, making the

ALJ’s decision the final decision of the Commissioner. AR1.

                                  DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner=s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. ' 405(g); Minor v. Astrue, 574 F.3d 625, 627 (8th

Cir. 2009). Substantial evidence is defined as more than a mere scintilla, less

                                           51
than a preponderance, and that which a reasonable mind might accept as

adequate to support the Commissioner=s conclusion. Richardson v. Perales,

402 U.S. 389, 401 (1971); Klug v. Weinberger, 514 F.2d 423, 425

(8th Cir. 1975). AThis review is more than a search of the record for evidence

supporting the [Commissioner=s] findings, and requires a scrutinizing analysis,

not merely a rubber stamp of the [Commissioner’s] action.” Scott ex rel. Scott

v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008) (internal punctuation altered,

citations omitted).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner=s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner=s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Woolf v. Shalala 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner=s findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). AIn short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.@ Mittlestedt v. Apfel, 204 F.3d 847, 851

(8th Cir. 2000)(citations omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. ' 405(g). Specifically, a court must evaluate whether

                                          52
the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998)(citations omitted). The Commissioner=s conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. '' 416(I), 423(d)(1); 20 C.F.R. ' 404.1505. The impairment

must be severe, making the claimant unable to do his previous work, or any

other substantial gainful activity which exists in the national economy.

42 U.S.C. ' 423(d)(2); 20 C.F.R. '' 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

' 404.1520. If the determination that an applicant is disabled can definitively

be made at any step, evaluation under a subsequent step is unnecessary.

Bartlett v. Heckler, 777 F.2d 1318, 1319 (8th Cir. 1985). The five steps are as

follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. ' 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.
                                           53
Step Two: Determine whether the applicant has an impairment or
combination of impairments that are severe, i.e. whether any of the
applicant=s impairments or combination of impairments
significantly limit his physical or mental ability to do basic work
activities. 20 C.F.R. ' 404.1520(c). If there is no such impairment
or combination of impairments the applicant is not disabled and
the inquiry ends at this step. NOTE: the regulations prescribe a
special procedure for analyzing mental impairments to determine
whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
(8th Cir. 1992); 20 C.F.R. ' 1520a. This special procedure
includes completion of a Psychiatric Review Technique Form
(PRTF).

Step Three: Determine whether any of the severe impairments
identified in Step Two meets or equals a AListing@ in Appendix 1,
Subpart P, Part 404. 20 C.F.R. ' 404.1520(d). If an impairment
meets or equals a Listing, the applicant will be considered disabled
without further inquiry. Bartlett 777 F.2d at 1320, n.2. This is
because the regulations recognize the AListed@ impairments are so
severe that they prevent a person from pursuing any gainful work.
Heckler v. Campbell, 461 U.S. 458, 460, (1983). If the applicant=s
impairment(s) are severe but do not meet or equal a Listed
impairment the ALJ must proceed to step four. NOTE: The Aspecial
procedure@ for mental impairments also applies to determine
whether a severe mental impairment meets or equals a Listing. 20
C.F.R. ' 1520a(c)(2).

Step Four: Determine whether the applicant is capable of
performing past relevant work (PRW). To make this determination,
the ALJ considers the limiting effects of all the applicant=s
impairments, (even those that are not severe) to determine the
applicant=s residual functional capacity (RFC). If the applicant=s
RFC allows him to meet the physical and mental demands of his
past work, he is not disabled. 20 C.F.R. '' 404.1520(e);
404.1545(e). If the applicant=s RFC does not allow him to meet the
physical and mental demands of his past work, the ALJ must
proceed to Step Five.

Step Five: Determine whether any substantial gainful activity
exists in the national economy which the applicant can perform.
To make this determination, the ALJ considers the applicant=s
RFC, along with his age, education, and past work experience. 20
C.F.R. ' 1520(f).



                                    54
C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Mittlestedt, 204 F.3d at 852; Barrett v. Shalala, 38 F.3d

1019, 1024 (8th Cir. 1994); 20 C.F.R. ' 404.1512(a). The burden of proof shifts

to the Commissioner at step five. AThis shifting of the burden of proof to the

Commissioner is neither statutory nor regulatory, but instead, originates from

judicial practices.@ Brown v. Apfel, 192 F.3d 492, 498 (5th Cir. 1999). The

burden shifting is “a long standing judicial gloss on the Social Security Act.@

Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987). Moreover, “[t]he burden

of persuasion to prove disability and to demonstrate RFC remains on the

claimant, even when the burden of production shifts to the Commissioner at

step five.” Stormo v. Barnhart 377 F.3d 801, 806 (8th Cir. 2004).

D.    The Parties= Positions

      Ms. Pogany asserts the Commissioner erred in two ways: (1) The RFC

formulation is not supported by substantial evidence; and (2) the

Commissioner’s Step 5 determination that there are occupations Ms. Pogany is

capable of performing is not supported by substantial evidence. The RFC

assignment of error has three sub-parts: (1) the Commissioner failed to

properly determine the limitations associated with Ms. Pogany’s knee

impairment; (2) The Commissioner failed to properly evaluate the opinions of

Ms. Pogany’s treating physicians; and (3) the Commissioner failed to properly

determine the limitations posed by Ms. Pogany’s mental impairments. The




                                           55
Commissioner asserts her decision is supported by substantial evidence in all

respects and should be affirmed.

E.    Analysis

      Ms. Pogany’s arguments are addressed in turn below:

      1.    The Commissioner’s Formulation of Ms. Pogany’s RFC

      The ALJ determined Ms. Pogany is capable of less than the full range of

light duty work. AR27. Specifically, the ALJ found Ms. Pogany can lift/carry

20 pounds occasionally and 10 pounds frequently. Id. The ALJ further found

Ms. Pogany can stand/walk for 6 hours out of an 8-hour workday and can sit

for 6 hours out of an 8-hour workday. Id. The ALJ further found Ms. Pogany

is limited to occasional climbing ramps/stairs, stooping, kneeling, crouching

and crawling. Id. She must avoid even moderate exposure to workplace

hazards and can never climb ladders/ropes or scaffolds. Id. She is limited to

performing simple, routine tasks and can tolerate only occasional and

superficial contact with coworkers and the public. Id.

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). “The RFC

assessment is an indication of what the claimant can do on a ‘regular and

continuing basis’ given the claimant’s disability. 20 C.F.R. § 404.1545(b).”

Cooks v. Colvin, 2013 WL 5728547 at *6 (D.S.D. Oct. 22, 2013). The

formulation of the RFC has been described as “probably the most important

issue” in a Social Security case. McCoy v. Schweiker, 683 F.2d 1138, 1147

                                          56
(8th Cir. 1982), abrogation on other grounds recognized in Higgins v. Apfel, 222

F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are not severe. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual

functional capacity is a medical question.”5 Lauer, 245 F.3d at 703 (citations

omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about

the nature and severity of an individual’s impairment(s) are entitled to special


5 Relevant evidence includes: medical history; medical signs and laboratory
findings; the effects of treatment, including limitations or restrictions imposed
by the mechanics of treatment (e.g., frequency of treatment, duration,
disruption to routine, side effects of medication); reports of daily activities; lay
evidence; recorded observations; medical source statements; effects of
symptoms, including pain, that are reasonably attributable to a medically
determinable impairment; evidence from attempts to work; need for a
structured living environment; and work evaluations. See SSR 96-8p.


                                            57
significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n.8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      “Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity.” SSR 96-8p. However, the ALJ “must make every

reasonable effort to ensure that the file contains sufficient evidence to assess

RFC.” Id.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.




                                           58
      Finally, “[T]o find that a claimant has the [RFC] to perform a certain type

of work, the claimant must have the ability to perform the requisite acts day in

and day out, in the sometimes competitive and stressful conditions in which

real people work in the real world.” Reed, 399 F.3d at 923 (citations omitted,

punctuation altered); SSR 96-8p 1996 WL 374184 (“RFC is an assessment of

an individual’s ability to do sustained work-related physical and mental

activities in a work setting on a regular and continuing basis” for “8 hours a

day, for 5 days a week, or an equivalent work schedule.”). Ms. Pogany asserts

the ALJ’s formulation of her RFC was not supported by substantial evidence for

a variety of reasons, discussed below.

            a.     The Commissioner’s determination of limitations
                   imposed by Ms. Pogany’s knee impairment

      Ms. Pogany asserts the ALJ’s formulation of the RFC is flawed because

the ALJ failed to incorporate appropriate physical limitations related to her

severe knee impairment. Specifically, Ms. Pogany cites the discrepancy

between the ALJ’s recognition that Ms. Pogany suffered from the severe

impairment of tricompartmental arthritis6 of the left knee and its failure to


      6  Tricompartmental arthritis is “a type of osteoarthritis that occurs in the
knee. The knee can be divided into three compartments: the medial femoral-
tibial compartment, found on the inside of the knee; the patellofemoral
compartment, formed by the femur and kneecap; and the lateral femoral-tibial
compartment, found on the outside of the knee.

       Osteoarthritis (OA) can occur in any of the three compartments. When it
occurs in all three, it’s referred to as tricompartmental osteoarthritis.
Tricompartmental OA is generally considered to be a more serious form of OA
of the knee because a larger number of joints are affected.
https://www.healthline.com/health/osteoarthritis/tricompartmental-
osteoarthritis (last accessed July 3, 2019).
                                           59
make any accommodation for the physical problems associated with that

condition when formulating the RFC.

      The ALJ acknowledged Ms. Pogany had treated for this impairment

because she had been seen for pain and swelling in the left knee (AR29). The

ALJ acknowledged Ms. Pogany’s exam revealed she was unable to fully extend

the knee, she had a “limping gait,” and favored her left leg. AR28-29. The ALJ

further acknowledged the tricompartmental arthritis diagnosis was supported

by objective medical evidence in the form of an imaging study which confirmed

the condition. AR28. The ALJ further recognized Ms. Pogany requires surgical

intervention for the knee condition but in the interim, she relied on narcotic

pain medication. AR29.

      The ALJ did not acknowledge the many references in the record to

Ms. Pogany’s indication she cannot undergo surgical intervention because she

cannot afford it/does not have any insurance. In brief, the Commissioner

asserts the ALJ was justified in ignoring Ms. Pogany’s knee problems in the

RFC and that her inability to afford knee surgery is irrelevant because there is

no evidence in the record that she applied for “county assistance” and because

she had enough money to smoke cigarettes and drink one or two alcoholic

beverages per week. Docket 23, p. 6.

      The ALJ, however, did not express either of these reasons for discounting

or ignoring Ms. Pogany’s knee problems when formulating the RFC. Because

the ALJ did not cite Ms. Pogany’s purported willful failure to pursue free or




                                          60
reduced-cost knee surgery or her allegedly frivolous spending of money of

tobacco and alcohol, neither can the Commissioner do so on a post hoc basis.

A court reviewing the Commissioner’s decision may do so solely on the grounds

invoked by the Commissioner. SEC v. Chenery, 332 U.S. 194, 196 (1947);

Banks v. Massanari, 258 F.3d 820, 824 (8th Cir. 2001). In Burlington Truck

Lines, Inc. v. United States, 371 U.S. 156 (1962), the Supreme Court addressed

this issue. The Court noted the Administrative Procedures Act allows courts to

determine whether agencies have properly exercised their discretion within the

bounds expressed by the legislative delegation of power. Id. at 167-68. In

order for courts to make this determination, the agency must “disclose the

basis of its order.” Id. at 168. “The agency must make findings and support its

decision, and those findings must be supported by substantial evidence.” Id.

Where the agency did not express a particular rationale for its decision, and

counsel on appeal supplied a rationale, the Court rejected counsel’s post hoc

rationale because it was never expressed by the agency in its decision. Id.

“The courts may not accept appellate counsel’s post hoc rationalizations for

agency action; Chenery requires that an agency’s discretionary order be

upheld, if at all, on the same basis articulated in the order by the agency

itself.” Id. at 168-69.

      Despite acknowledging Ms. Pogany’s severe knee impairment and

resultant pain level that requires narcotic drugs, the ALJ proceeded to

formulate the RFC requiring Ms. Pogany to be on her feet 6 hours out of an 8-

hour day, to climb ramps and stairs one-third of the day, and to stoop, kneel,

                                          61
crouch and crawl one-third of the day. AR27. Ms. Pogany asserts this RFC is

“wholly inconsistent” with the ALJ’s observation that she has a severe knee

impairment which results in knee pain and swelling, a limping gait, an inability

to fully extend her knee, and the need to use narcotic pain medication. The

court agrees.

         Ms. Pogany further asserts the primary reason for the disconnect

between the recognition of the severe knee impairment and the lack of related

physical limitations in the RFC is the ALJ’s failure to properly evaluate the

medical evidence. This is the subject of the next section of this assignment of

error.

               b.    The Commissioner’s evaluation of Ms. Pogany’s treating
                     physician opinions

         Ms. Pogany asserts the limitations (especially as to her left knee severe

impairment) assigned by the ALJ are not, as required by the regulations and

case law, supported by “some” medical evidence. Instead, she argues, the ALJ

incorrectly evaluated the medical evidence and set its own expertise against

that of the medical experts to formulate the RFC.

         Medical opinions are considered evidence which the ALJ will consider in

determining whether a claimant is disabled, the extent of the disability, and the

claimant’s RFC. See 20 C.F.R. § 404.1527. All medical opinions are evaluated

according to the same criteria, namely:

               --whether the opinion is consistent with other evidence in
                     the record;

               --whether the opinion is internally consistent;


                                             62
            --whether the person giving the medical opinion examined
                  the claimant;

            --whether the person giving the medical opinion treated the
                  claimant;

            --the length of the treating relationship;

            --the frequency of examinations performed;

            --whether the opinion is supported by relevant evidence,
                  especially medical signs and laboratory findings;

            --the degree to which a nonexamining or nontreating
                   physician provides supporting explanations for their
                   opinions and the degree to which these opinions
                   consider all the pertinent evidence about the claim;

            --whether the opinion is rendered by a specialist about
                  medical issues related to his or her area of specialty;
                  and

            --whether any other factors exist to support or contradict the
                  opinion.

      See 20 C.F.R. § 404.1527(c)(1)-(6); Wagner v. Astrue, 499 F.3d 842, 848

(8th Cir. 2007).

      “A treating physician’s opinion is given controlling weight ‘if it is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.’ ”7


7 Ms. Pogany’s claim was filed in August, 2015. The court takes a moment,
however, to observe that as to claims filed with the SSA after March 27, 2017,
the CFRs regarding acceptable medical sources, medical opinions, and how the
SSA must articulate the way it weighs the medical evidence, has been
completely re-written. See 20 C.F.R. §§ 614, 1520c

      For example, for claims filed after March 27, 2017, though a provider
must still be an acceptable medical source to provide an opinion about the
existence of a medical impairment, all medical sources may provide medical
opinions on other issues. The SSA, however, will not be required to articulate
                                            63
House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (quoting Reed, 399 F.3d at

920); 20 C.F.R. § 404.1527(c). “A treating physician’s opinion ‘do[es] not

automatically control, since the record must be evaluated as a whole.’ ” Reed,

399 F.3d at 920 (quoting Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995)).

The length of the treating relationship and the frequency of examinations of the

claimant are also factors to consider when determining the weight to give a

treating physician’s opinion. 20 C.F.R. § 404.1527(c). “[I]f ‘the treating

physician evidence is itself inconsistent,’ ” this is one factor that can support

an ALJ’s decision to discount or even disregard a treating physician’s opinion.

House, 500 F.3d at 744 (quoting Bentley, 52 F.3d at 786; and citing Wagner,

499 F.3d at 853-854; Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir.

2005)). “The opinion of an acceptable medical source who has examined a

claimant is entitled to more weight than the opinion of a source who has not

examined a claimant.” Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006)

(citing 20 C.F.R. §§ 404.1527)); Shontos v. Barnhart, 328 F.3d 418, 425 (8th

Cir. 2003); Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998)).




any particular weight (including controlling weight) assigned to the medical
opinions in the file. Instead, the ALJ will consider the “persuasiveness” of all
medical opinions (not only the acceptable medical source opinions) using the
factors specified in the regulations. Supportability and consistency will be the
most important factors, and usually the only factors the ALJ is required to
articulate. Compare: 20 C.F.R. § 404.1520c (applicable to claims filed on or
after March 27, 2017) to 20 C.F.R. § 1527(c) (applicable to claims filed before
March 27, 2017). See also:
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html
(last checked July 1, 2019).
                                           64
      When opinions of consulting physicians conflict with opinions of treating

physicians, the ALJ must resolve the conflict. Wagner, 499 F.3d at 849.

Generally, the opinions of non-examining, consulting physicians, standing

alone, do not constitute “substantial evidence” upon the record as a whole,

especially when they are contradicted by the treating physician’s medical

opinion. Id.; Harvey v. Barnhart, 368 F.3d 1013, 1016 (8th Cir. 2004) (citing

Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999)). However, where opinions

of non-examining, consulting physicians along with other evidence in the

record form the basis for the ALJ’s decision, such a conclusion may be

supported by substantial evidence. Harvey, 368 F.3d at 1016. Also, where a

nontreating physician’s opinion is supported by better or more thorough

medical evidence, the ALJ may credit that evaluation over a treating

physician’s evaluation. Flynn v. Astrue, 513 F.3d 788, 792 (8th Cir. 2008)

(citing Casey v. Astrue, 503 F.3d 687 at 691-692 (8th Cir. 2007)). The ALJ

must give “good reasons” for the weight accorded to opinions of treating

physicians, whether that weight is great or small. Hamilton v. Astrue, 518

F.3d 607, 610 (8th Cir. 2008); 20 C.F.R. 404.1527(c)(2).

      Ms. Pogany asserts the ALJ’s RFC (especially as to her knee impairment)

is not properly supported because the ALJ formulated a functional capacity

that was not supported by any medical opinion; instead the ALJ improperly

substituted its own opinions for those of the medical experts. While it is true

that the ALJ is free to formulate the RFC from all the evidence including the

opinion evidence and the medical records, it is also established law that the

                                          65
ALJ may not substitute its own opinions for those of the physician. Finch v.

Astrue, 547 F.3d 933, 938 (8th Cir. 2008), nor may the ALJ “play doctor” or

rely on its own interpretation of the meaning of the medical records. Pate-Fires

v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009). These principles were recently

reaffirmed in Combs v. Berryhill, 878 F.3d 642, 647 (8th Cir. 2017).

      Additionally, SSR 96-8p instructs ALJs how to determine RFC and how

to explain their determinations. That ruling contains requirements for the

ALJ’s narrative discussion. One of those requirements is that the RFC

assessment must “include a resolution of any inconsistencies in the evidence

as a whole . . .” Id. at p. 13. Another is that “[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” Id. at p. 14.

      As to her knee impairment, Ms. Pogany asserts the ALJ must have drawn

its own inferences –in contradiction to her treating physicians’ opinions--as to

the limitations (or lack thereof) required by her severe knee impairment. She

asserts the conclusions the ALJ reached could not have been drawn from any

of the other medical opinions in the file. In support of this argument,

Ms. Pogany emphasizes the following facts: (1) The State agency medical

consultants, whose opinions the ALJ gave “greater” weight, found Ms. Pogany

could stand 6 hours out of an 8-hour work day, frequently climb stairs and

ramps, and frequently stoop, kneel, crouch and crawl. AR116-117; AR146,

149-50. (2) These limitations, however, were not based upon Ms. Pogany’s

                                          66
knee impairment, because it had not yet been diagnosed. Instead, those

limitations were based upon Ms. Pogany’s degenerative spine impairment. Id.

(3) The knee impairment was not mentioned by the State agency physicians at

the initial (February, 2016, AR113) or reconsideration level (June 22, 2016

AR146), but was diagnosed by Dr. Hiltunen in August, 2017, after an x-ray

confirmed the condition. AR1595-96. (4) Dr. Hiltunen’s medical source

statement, dated November 7, 2017, limited Ms. Pogany to less than 2 hours

standing/walking out of an 8-hour workday, and limited her push/pull to

“rarely” because of her knee impairment. AR1772-73. He stated Ms. Pogany’s

knee impairment caused her to be able to only rarely climb, balance, stoop,

kneel or crouch and that she should perform those activities only for ADLs

(activities of daily living). AR1773. Ms. Pogany’s treating physician added,

“[t]here’s no chance she could do any of these even at rare frequency.” Id.

      The ALJ gave “greater” weight to the State agency medical consultants

but they knew nothing of Ms. Pogany’s later-diagnosed knee impairment. So

the ALJ did not formulate any knee-related limitations based upon the State

agency medical consultants’ opinions. But the ALJ specifically rejected

Dr. Hiltunen’s opinions about Ms. Pogany’s knee-related limitations as “not

consistent with [Ms. Pogany’s] modest treatment.” AR31. So, Ms. Pogany

asserts, there is only one possibility left for the source of the ALJ’s inferences

about her need or lack thereof for physical limitations in the RFC related to her

severe knee impairment: the ALJ’s own interpretation of the medical reports.




                                            67
      In brief, the Commissioner observes that statements in medical records

which post-date the State agency opinions support the ALJ’s rejection of

Dr. Hiltunen’s proposed limitations. The Commissioner asserts the ALJ’s

failure to assign greater lower extremity physical limitations in the RFC was

justified because at least some of Ms. Pogany’s medical records, even after her

left knee tricompartmental osteoarthritis was diagnosed, state she had good

lower extremity strength and good range of motion.

      The Commissioner’s in-brief observation, however, is quite beside the

point. The State agency medical consultants were not aware of the severe

knee impairment so they offered no opinion about limitations, and Ms. Pogany’s

treating physician offered an opinion which indicated that extreme physical

limitations were necessary as a result of the knee impairment. An ALJ may

choose between properly submitted medical opinions, but is not permitted to

“set his own expertise against that of a physician who testified before him.”

Combs, 878 F.3d 647; Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th Cir.

2004); Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000); Gober v. Matthews,

574 F.2d 772, 777 (3d Cir. 1978)(the ALJ “may not simply draw his own

inferences about plaintiff’s functional ability from medical reports.”).

      Ms. Pogany also alleges that as a general matter, the ALJ failed to

properly consider the opinions of her treating physicians (Dr. Schurrer and

Dr. Hiltunen) as to her other physical and mental conditions. The ALJ gave

Dr. Schurrer’s opinions (regarding both mental and physical limitations) “little

weight.” AR31. Dr. Schurrer treated Ms. Pogany at least since 2014. AR1070.

                                           68
He began supporting her disability claim in that year when he completed FMLA

paperwork for her. AR1494.

      In January, 2015, Dr. Schurrer stated Ms. Pogany’s emotional issues

were more important and cautioned her about returning to work. AR1348.

When she did return to work, Dr. Schurrer noted her increased pain and

anxiety, and told her she might have to either look for a different type of work

or consider not working at all. AR1313. By August, 2015, she had lost a job,

started working again, tapered back to part-time again and filed for disability.

AR1159. Dr. Schurrer indicated he was in “total agreement” with her decision

to file for disability. Id. He indicated the “huge strides” she had made with her

back pain were aggravated by her attempts to work, and her psychiatric issues

“only compound the problem.” Id. In September, 2015, Dr. Schurrer again

observed that increased work attempts would aggravate Ms. Pogany’s anxiety—

therefore he recommended “limited” work attempts. AR1128.

      The reasons cited by the ALJ for giving Dr. Schurrer’s opinion “little

weight” were (1) Dr. Schurrer expressed concern about Ms. Pogany’s narcotic

drug dependence, but his opinion did not account for this; (2) the objective

findings regarding Ms. Pogany’s physical impairments are quite limited; and

(3) Ms. Pogany’s mental health has been “more or less” stable. AR31.

Ms. Pogany asserts that when these reasons are closely examined they are not

“good reasons” as required by Hamilton, 518 F.3d at 610 and 20 C.F.R.

§ 404.1527(c)(2). Furthermore, Ms. Pogany asserts, because the ALJ rejected

or did not rely upon the State agency physician opinions and likewise rejected

                                          69
or did not rely upon the treating physician opinions, it is impossible to discern

upon what medical evidence the ALJ did rely in formulating the RFC.

      As for the ALJ’s first reason for discrediting Dr. Schurrer’s opinion (Dr.

Schurrer’s failure to “account” for Ms. Pogany’s drug dependence), Ms. Pogany

asserts that because the ALJ did not further explain this comment, it is

impossible to determine what the ALJ meant by it. Ms. Pogany theorizes the

ALJ meant to imply Dr. Schurrer did not understand that drug addiction

cannot be considered in the disability analysis. But, Ms. Pogany argues, it

was the ALJ—not Dr. Schurrer--who did not understand how to conduct the

proper analysis.

      In 1996, Congress enacted what has become known as the Contract with

America Act. As part of that legislation, the Social Security Act was amended

to deny disability benefits to a claimant if alcoholism or drug addiction is a

contributing factor which is “material” to the determination that the claimant is

disabled. See 42 U.S.C. § 423(d)(2)(C). To determine if alcoholism or drug

addiction is “material” to disability, the SSA inquires whether the claimant

would remain disabled if the claimant stopped using drugs or alcohol. See 20

C.F.R. §§ 416.935(b); 404.1535(b). The focus of the inquiry is on the

impairments which would remain assuming the claimant ceased the substance

abuse, and whether the remaining impairments would be disabling in the

absence of the claimant’s substance abuse. Rehder v. Apfel, 205 F.3d 1056,

1060 (8th Cir. 2000).




                                           70
      In addition to the Code of Federal Regulations, the Social Security

Administration has implemented a Social Security Ruling (“SSR”) to assist in

the interpretation of 42 U.S.C. § 423(d)(2)(C) and 20 C.F.R. §§ 416.935(b) &

404.1535(b). See SSR 13-2p. This interpretive policy explains how the SSA

considers whether DAA is a contributing factor which is material to claimant’s

disability.

      SSR 13-2p makes clear that the SSA’s prohibition of consideration of a

claimant’s dependence on drugs in the disability determination does not include

legally prescribed pain medication. See SSR 13-2p at Section 1.b: “How do we

define the term “DAA”? That section states in relevant part:

   b. Substance Use Disorders are diagnosed in part by the presence of
      maladaptive use of alcohol, illegal drugs, prescription medications,
      and toxic substances (such as inhalants). For this reason, DAA
      does not include:
   **
      Addiction to, or use of, prescription medication taken as
      prescribed, including methadone and narcotic pain medications.

So Ms. Pogany is correct in her assertion that her dependence upon or even

addiction to her prescribed narcotic medication would not have precluded her

receipt of disability benefits pursuant to 42 U.S.C. § 423(d)(2)(C); 20 C.F.R.

§§ 416.935(b); 404.1535(b) and SSR 13-2p.

      Dr. Schurrer’s notes indicate he was concerned about Ms. Pogany’s

dependence on prescription narcotic medication. For example, in January,

2015, referring to her narcotic drug use, he noted there was a “significant

connection with her psychologic frame of mind also.” AR1337. He

recommended that she may need treatment in a methadone program and said,

                                           71
“unfortunately there is a significant connection to her psychologic frame of

mind also.” Id. When her anxiety increased as she was about to return to

work, Dr. Schurrer said “I thought this might happen when it was time to

return to work, I think her psych[e] is too fragile for her to return to work.”

AR1324. He opined returning to the same job would only magnify her

problems. Id. He also said, “I’m not sure there is enough of any medication

that is going to control her situational anxiety. She may be looking at disability

due to psych reasons.” Id. When she returned to work and had problems,

Dr. Schurrer opined Ms. Pogany was dependent on her narcotic prescription

and recommended a treatment program or a program with pain specialist,

Dr. Cho. AR1313. By March, 2015, Dr. Schurrer had refused to prescribe

more narcotic pain medication to Ms. Pogany, and recommended she not take

Tramadol because of her psychiatric medication. AR1279.

      The Commissioner suggests the ALJ’s comment about Dr. Schurrer

failing to “account” for Ms. Pogany’s narcotic drug dependence was meant to

convey that when Dr. Schurrer offered his opinions about Ms. Pogany’s ability

to work, Dr. Schurrer failed to acknowledge what he had recognized many

times in his own records--many of Ms. Pogany’s pain complaints must be

tempered through the filter of her apparent addiction to pain pills rather than

taken at face value, i.e. that it was her addiction, not her actual pain levels that

fueled her need for the amounts of pain medication she was requesting. See

Commissioner’s brief, Docket 23, p. 11. In Haller v. Astrue, 2012 WL 2888801

at *10 (W.D. Ark., July 16, 2012), the court held the ALJ properly refused to

                                            72
assign controlling weight to the treating physician’s opinion because the

physician failed to consider the claimant’s drug seeking behavior. Id. See also

Moore v. Astrue, 2010 WL 4628920 at *6 (W.D. Mo., Nov. 4, 2000) (ALJ

properly refused to give deference to treating physician because he did not

acknowledge claimant’s drug seeking behavior motivated her to exaggerate her

pain).

         Both parties have offered a plausible explanation for the ALJ’s reference

to Dr. Schurrer’s failure to “account” for Ms. Pogany’s substance use, but the

court is unable to discern which - if either - of those explanations is what the

ALJ intended by its remark. The court should not be left to speculate about

the ALJ’s intent. Collins v. Astrue, 648 F.3d 869, 872 (8th Cir. 2011). The

ALJ’s statement that Dr. Schurrer “failed to account” for Ms. Pogany’s

substance use, therefore, does not qualify as a “good reason” for failing to

credit Dr. Schurrer’s opinion.

         The next reason offered by the ALJ for failing to credit Dr. Schurrer’s

opinion regarding Ms. Pogany’s physical limitations is that her physical

limitations were not supported by the objective medical findings. AR31. Again,

Ms. Pogany asserts the ALJ “provided no citation or basis in the evidence for

those assertions.” See claimant’s opening brief, Docket 20, p. 11. In light of the

ALJ’s assertion objective evidence is lacking, it would have been difficult for the

ALJ to cite to evidence that did not exist. Nevertheless, Ms. Pogany claims the




                                             73
ALJ’s observation was wrong because the record is replete with objective

evidence of her physical impairments.8

      For example, as to her degenerative lumbar disc disease (which the ALJ

found to be a severe impairment) Ms. Pogany cites the following objective

medical evidence: A 2014 lumbar x-ray taken on April 20, 2014, which

revelated moderate, degenerative changes with moderate to marked disc space

narrowing at L5-S1. AR583, 649. An MRI performed in 2014 which showed a

disc protrusion at L4-5 extending into the foramen resulting in stenosis and a

facet cyst that projects into the left foramen at that level. AR794. Finally, x-

rays taken in April, 2015 which revealed mild to moderate lumbar spondylosis

greatest at L5-S1 and facet arthropathy L3-L4 through L5-S1. Dr. Nipe stated

the x-rays showed “some degenerative change but no other significant

findings.” AR737. Ms. Pogany also directs the court to her treatment for back

pain which included most everything short of surgery including nerve block

injections, epidurals, trigger point injections, Toradol injections, use of a TENS

unit, muscle relaxants, narcotic pain medications, nerve pain medications,

treatment at a pain clinic, and a rhizotomy. See AR1070-71; AR1499; 504;

793; 1058; 1061; 1054; 1453; 1429; 1378; 1121; 1040; 1030; 1645; 1638;

1643; 1632.




      8The court discusses solely Ms. Pogany’s lumbar disc disease
impairment here because the ALJ’s error regarding the weight given to the
medical opinions regarding her knee impairment has already been evaluated
above.
                                           74
      The Commissioner responds that despite these x-ray and MRI findings,

many of Ms. Pogany’s records revealed normal gait, normal strength, muscle

tone, coordination, and range of motion. See Commissioner’s brief, Docket 23,

p. 12. The ALJ did refer to Ms. Pogany’s gait in its decision (AR29) but that

was in reference to her knee impairment, not her lumbar spine degenerative

disc condition. Id. For the reasons explained above, the ALJ’s rejection of the

treating physician opinion about Ms. Pogany’s knee impairment is not

supported by “good reasons” because the ALJ drew its own inferences about

the medical evidence rather than choosing among the medical opinions.

      As for Ms. Pogany’s normal strength, muscle tone, coordination, and

range of motion, the references in the Commissioner’s brief to these reasons for

discounting the physical limitations in Ms. Pogany’s RFC associated with her

spine impairment are not made to the ALJ’s decision, but to the parties’ joint

statement of facts. Again, the court may only consider the reasoning relied

upon by the ALJ, not the Commissioner’s post-hoc explanations. Burlington

Truck Lines, Inc. 371 U.S. at 168-69; Chenery, 332 U.S. at 196; Banks, 258

F.3d at 824. When the court closely examines the ALJ’s reasoning for

assigning few, if any, physical restrictions in the RFC because of Ms. Pogany’s

spinal impairment, the only explanation offered as to the consistency between

the objective medical evidence and her symptoms is as follows:

      The objective medical evidence supports that claimant has multiple
      impairments that are “severe.” However, the objective signs,
      laboratory findings, and imaging studies do not support that the
      claimant would be more limited than set forth in the residual
      functional capacity. From a physical standpoint, the claimant is
      diagnosed with degenerative disc disease of the lumbar spine and
                                          75
      left knee tricompartmental arthritis. These are both demonstrated
      with imaging studies. April 2015 and January 2016 lumbar spine
      x-rays reflect mild degenerative changes and mild to moderate
      lumbar spondylosis, greatest at L5-S1. Left knee x-rays show
      moderately advanced tricompartmental degenerative disc disease.

      Consistent with imaging studies, physical examination studies
      reflect that claimant has tenderness in the lower lumbar spine.
      Examinations have reflected that claimant’s left knee is swollen
      and cannot be fully extended. A recent examination has shown
      that claimant has a limping gait, favoring the left leg, but earlier
      records do not consistently document gait abnormality. (Exhibit
      16F, p. 13 AR1588).

AR28-29. ( other citations omitted). The ALJ explained the objective evidence

supported that Ms. Pogany had severe impairments, but that the objective

imaging did not support that she would be any more limited than the RFC it

had formulated. That statement is circular.

      To “support” this circular statement, the ALJ reiterated Ms. Pogany’s

tricompartmental knee arthritis and degenerative disc disease were confirmed

by the imaging studies, repeated what those imaging studies were, then stated

Ms. Pogany’s physical exams were consistent with the imaging studies. AR28.

The ALJ observed however, that earlier, unspecified physical exams had not

consistently revealed a limping gait. But the ALJ cited to a medical record

(AR1588) that did record a limping gait AR29. When the layers of the ALJ’s

statement supposedly connecting its conclusion about objective findings to the

RFC are peeled back, it is clear this does not constitute a “good reason” for

failing to credit Dr. Schurrer’s opinions.

      The ALJ’s final reason for rejecting Dr. Schurrer’s opinions concerns

Ms. Pogany’s mental impairments. The ALJ stated Ms. Pogany’s mental health

                                             76
had been more or less stable. AR31. Ms. Pogany asserts the ALJ’s conclusion

is not supported by substantial evidence because the ALJ rejected the State

agency psychological physician opinions which concluded she had no severe

mental impairments (AR98—initial level); (AR146—reconsideration level) and

the only manner in which her mental impairments were “stable” was that they

were consistently bad. Ms. Pogany had four mental impairments (anxiety

disorder, PTSD, depressive disorder, narcotic dependence) which the ALJ

acknowledged were severe. Ms. Pogany theorizes that because her mental

impairments were severe, they were by definition (20 C.F.R. ' 404.1520(c)) bad

enough to cause significant limitation upon her ability to perform basic work

activities. Furthermore, Ms. Pogany argues, Dr. Schurrer expressed concern

many times about Ms. Pogany’s mental health, and about the effect of her

continued work attempts upon her mental health. Dr. Schurrer’s opinion was

consistent with the opinion of Ms. Pogany’s treating counselor, Ms. Willis.

      The Commissioner does not disagree with Ms. Pogany’s argument that

Dr. Schurrer supported Ms. Pogany’s disability claim, or that Dr. Schurrer

opined her attempts to work full-time aggravated her mental health condition.

Docket 23, p. 10. The Commissioner argues, however, that the ALJ’s rejection

of Dr. Schurrer’s opinion is supported by substantial evidence because, as

noted by the ALJ in its opinion, Ms. Pogany’s treatment records consistently

stated she had fair insight and judgment and fair to good memory and

attention. Additionally, the Commissioner argues, the ALJ noted Ms. Pogany

did not exhibit psychosis, acute anxiety, tearfulness, or belligerence and she

                                          77
maintained good control over her symptoms through her medications. All of

these observations by the ALJ, the Commissioner argues, constitute “good

reason” to reject Dr. Schurrer’s opinion as to Ms. Pogany’s mental impairment.

      The Commissioner also argues Dr. Schurrer’s opinions did not assign

specific mental functional limitations but instead addressed issues reserved to

the Commissioner, and are therefore entitled to no deference. Certain ultimate

issues are reserved for the Agency=s determination. 20 C.F.R. ' 440. 1527(e).

Any medical opinion on one of these ultimate issues is entitled to no deference

because it Ainvades the province of the Commissioner to make the ultimate

disability determination.@ House, 500 F.3d at 745 (citing Krogmeier v.

Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002)). See 20 C.F.R. ' 416.927(e)(3).

The ultimate issues reserved to the Agency are as follows:

      1.    whether the claimant is disabled;

      2.    whether the claimant is able to be gainfully employed;

      3.    whether the claimant meets or exceeds any impairment in the

            Listing of Impairments (appendix 1 to subpart P of part 404 of 20

            C.F.R.);

      4.    what the claimant=s RFC is; and

      5.    what the application of vocational factors should be.

See 20 C.F.R. ' 416.927(e)(1) and (2); see also Wagner, 499 F.3d at 849 (the

ALJ Aneed not adopt the opinion of a physician on the ultimate issue of a

claimant=s ability to engage in substantial gainful employment.@) (quoting

Qualls v. Apfel, 158 F.3d 425, 428 (8th Cir. 1998)). The RFC determination is

                                          78
specifically noted to be one of those determinations that are an ultimate issue

for the Agency to determine. 20 C.F.R. ' 416.927(e)(2); Cox v. Astrue, 495 F.3d

614 at 619-620 (8th Cir. 2007).

      In the House case, the ALJ=s decision disregarding the treating

physician=s opinion was affirmed, in large part because there were Aprofound@

inconsistencies between the treating physician=s opinion on the one hand, and

the medical evidence and the claimant=s own testimony on the other. House,

500 F.3d at 744-745. The ALJ had determined that the claimant suffered from

a severe impairment that left him unable to perform his past relevant work, but

that he retained the RFC to perform certain unskilled sedentary jobs. Id. at

742. The key issue as to the claimant=s ability to perform unskilled sedentary

work turned on whether he could sit for prolonged periods of time. Id. at 743-

745. The medical records established restrictions on the claimant=s ability to

stand and walk, but not on his ability to sit. Id. The claimant=s own

statements in questionnaires and testimony at the hearing also indicated that

his impairment affected his ability to stand and walk, but not to sit. Id. The

treating physician=s opinion that there were significant limitations on the

claimant=s ability to sit came only in response to a letter from the claimant=s

lawyer and only after the case had been remanded from the Appeals Council

back to the ALJ for additional findings. Id. at 743. Under these facts, the ALJ

was justified in finding that the treating physician=s statement was inconsistent

with the medical evidence on the whole. Id. at 743-745.




                                           79
      In this instance, however, the ALJ did not indicate the reason it gave

Dr. Schurrer’s opinion “little weight” was because Dr. Schurrer offered his

opinion on ultimate issues reserved to the Commissioner. That suggestion

comes solely from the Commissioner in its brief. Again, the court may only

consider the reasoning relied upon by the ALJ, not the Commissioner’s post-

hoc explanations. Burlington Truck Lines, Inc. 371 U.S. at 168-69; Chenery,

332 U.S. at 196; Banks , 258 F.3d at 824.

      Here, the ALJ accepted that Ms. Pogany’s mental impairments were

severe, but rejected the consistent opinions of Dr. Schurrer and Kelli Willis

because Ms. Pogany’s mental health had been “more or less stable.” Though

the ALJ did not explain that comment, the Commissioner points the court to

an earlier part of the ALJ’s discussion where the ALJ noted Ms. Pogany’s

“cognition remains intact” and that Dr. Schurrer and other’s exams did not

reveal that Ms. Pogany exhibited extreme mental “signs and symptoms, like

psychosis, acute anxiety or panic attacks, tearfulness, or belligerence.” Docket

23, p. 14, citing AR30.

      But those are not the criteria for measuring a claimant’s mental ability to

function in the workplace. The ability to function in the workplace is to be

measured by the “B” criteria listed within each of the claimant’s documented

mental impairments (understand, remember or apply information; interact with

others; concentrate, persist or maintain pace; adapt or manage oneself). See

Appendix 1, Subpart P, Part 404, Listing 12:00.E-F; 20 C.F.R. ' 404.1520(d).

Again, therefore, when the layers of the ALJ’s reasons for discrediting Dr.

                                          80
Schurrer’s opinions are peeled away, the court finds the ALJ’s cited reasons

were not “good reasons.”

      The ALJ gave “some” weight to the opinions of Ms. Pogany’s other

treating physician—Dr. Hiltunen—as to both her physical and mental

impairments. AR31-32. Specifically, as to Dr. Hiltunen’s opinions about

Ms. Pogany’s physical limitations (i.e. that she could only stand/walk 2 hours

out of any 8 hour day and that she could never push/pull with her left leg,

climb ladders, scaffolds, stoop or kneel, and that she could rarely climb ramps,

stairs, or balance/crouch) the ALJ accepted the general proposition that

Ms. Pogany was capable of light work, but rejected the more restrictive

limitations on the use of her left leg as “not consistent with her modest

treatment.” AR31.

      Though there are repeated references in her medical records to

Ms. Pogany’s lack of financial ability to seek the recommended surgical

intervention for her knee impairment, and though Ms. Pogany spontaneously

stated during the administrative hearing that she could not afford treatment,

the ALJ made no follow-up inquiry to Ms. Pogany about her efforts to obtain

free or low-cost treatment. See AR 42-87 (hearing transcript).

      With regard to a claimant’s infrequency of treatment or failure to follow

prescribed treatment, the Commissioner’s own rulings instruct that it will not

find this factor to be contrary to the claimant’s described symptoms unless the

Commissioner first contacts the claimant for an explanation regarding lack of

treatment, or asks the claimant for such an explanation at the ALJ hearing.

                                          81
See SSR 16-3p. The Commissioner specifically acknowledges a claimant may

not seek treatment or may not follow prescribed treatment because she “may

not be able to afford treatment and may not have access to free or low-cost

medical services.” Id. The Commissioner further teaches it is not enough for

an ALJ to recite the [Polaski] factors. Id. Instead, the ALJ’s opinion “must

contain specific reasons for the weight given to the individual’s symptoms, be

consistent with and supported by the evidence, and be clearly articulated so

the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual’s symptoms.” Id.

      The Commissioner has provided even more refined guidance for

evaluating a claimant’s failure to follow prescribed treatment. See SSR 82-59.

When the Commissioner determines a claimant has failed to follow prescribed

treatment, the Commissioner must also determine whether the failure to follow

treatment was justifiable. Id. The treatment prescribed must be expected to

restore the claimant’s ability to work. Id. As with SSR 16-3p, the

Commissioner promises in SSR 82-59 to give the claimant an opportunity to

explain why she has not followed her doctor’s advice and why that is important

to the disability determination process:

      The claimant . . . should be given an opportunity to fully express
      the specific reason(s) for not following the prescribed treatment.
      Detailed questioning may be needed to identify and clarify the
      essential factors of refusal. The record must reflect as clearly and
      accurately as possible the claimant’s . . . reason(s) for failing to
      follow the prescribed treatment.

      Individuals should be asked to describe whether they understand
      the nature of the treatment and the probable course of the medical
      condition (prognosis) with and without the treatment prescribed.
                                           82
      The individuals should be encouraged to express in their own
      words why the recommended treatment has not been followed.
      They should be made aware that the information supplied will be
      used in deciding the disability claim and that, because of the
      requirements of the law, continued failure to follow prescribed
      treatment without good reason can result in denial or termination
      of benefits.

Id.

      Depending on the claimant’s explanation, the Commissioner counsels

that it may be necessary to recontact the treating medical source to

substantiate or clarify what the source told the claimant. Id. There are several

claimant explanations for failing to follow recommended treatment that the

Commissioner identifies as justifiable reasons. Id. Among those are inability

to afford the treatment and lack of free community resources. Id.

      Where an ALJ believes a claimant does not have justifiable reasons for

refusing recommended treatment, the ALJ is supposed to advise the claimant

before a determination of eligibility of benefits is decided; that way, the

claimant can elect to undergo the treatment if desired. Id. This prophylactic

measure is necessary for fundamental fairness because, once a disability

application is denied, the claimant may not later undertake to follow the

treatment recommendation and revise the adverse determination. Id. An ALJ

may consider whether an examining medical source determines that the

claimant was malingering in assessing the credibility of the claimant’s

testimony as to subjective complaints of pain. Clay v. Barnhart, 417 F.3d 922,

930 n.2 (8th Cir. 2005) (two psychologists’ findings that claimant was

“malingering” cast suspicion on the claimant’s credibility).

                                            83
      “If a claimant truly has no access to health care, then the absence of

such care would not tend to disprove her subjective complaints of pain.”

Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004). However, in evaluating

a claimant’s subjective complaints of pain, it is permissible for the ALJ to

consider whether she sought out treatment available to indigents. Id.

      In this instance, the ALJ’s sole reason for discounting Ms. Pogany’s

treating physician statement from Dr. Hiltunen regarding physical limitations

was that it was “inconsistent with her modest treatment.” This statement

sheds very little light on why the ALJ considered Ms. Pogany’s treatment

insufficient in contrast to her impairments. More importantly, the ALJ’s failure

to ask Ms. Pogany either before, during, or after the administrative hearing

about why she did not pursue more or different treatment renders ineffectual

its sole reason for discounting Dr. Hiltunen’s opinion.

      The ALJ also gave little weight to Dr. Hiltunen’s opinions regarding

Ms. Pogany’s mental impairment. Dr. Hiltunen assigned moderate limitations

to Ms. Pogany’s ability to understand and remember detailed instructions; to

carry out detailed instructions; to maintain attention and concentration for

extended periods of time; to complete a normal workday without interruptions

from psychologically-based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods. He also opined

Ms. Pogany’s ability to respond appropriately to changes in the workplace

would be moderately limited. AR 1776-78. Dr. Hiltunen became Ms. Pogany’s

primary care provider for all purposes after Dr. Schurrer moved away.

                                           84
Ms. Pogany explained she could not afford separate psychiatric care anymore.

See AR67 (transcript of hearing testimony).

      The reasons offered by the ALJ for giving little weight to Dr. Hiltunen’s

opinion regarding Ms. Pogany’s mental impairment are:

      It is not entirely consistent with the residual functional capacity
      and tends to reflect the claimant’s current mental stability.
      However, the suggestion that she may have excessive absenteeism
      or require excessive breaks is not supported by the record.9
      Moreover, the undersigned concludes that reduction to simple,
      routine work would allow for her to maintain appropriate
      persistence and pace.

AR31-32.

      As noted above, the court accepts the ALJ’s interpretation that

Dr. Hiltunen’s indication Ms. Pogany was moderately limited in her ability to

complete a normal workday and workweek without interruptions from

psychologically-based symptoms, and that she was moderately limited in her

ability to perform at a consistent pace without an unreasonable number and

length of rest periods can properly be translated into a limitation that she

would have excessive absenteeism and need excessive breaks.

      The problem lies in the ALJ’s conclusion that Dr. Hiltunen’s

recommended limitations should be rejected because they are not supported by


      9 Ms. Pogany insists the ALJ’s assumption that Dr. Hiltunen “suggested”
she may have excessive absenteeism or require excessive breaks is not found
anywhere in Dr. Hiltunen’s opinion. The Commissioner insists those
limitations can be gleaned from Dr. Hiltunen’s indication Ms. Pogany had
moderate limitations in her ability to complete a normal workday and
workweek without interruptions from psychologically based symptoms, and
that she was moderately limited in her ability to perform at a consistent pace
without an unreasonable number and length of rest periods. The court finds
the ALJ’s interpretations of Dr. Hiltunen’s opinions are reasonable.
                                          85
the record. The ALJ rejected the State agency physicians’ opinions as to

Ms. Pogany’s mental impairment, because the ALJ disagreed with the State

agency physicians’ conclusions that none of Ms. Pogany’s mental impairments

rose to the level of “severe.” Because the State agency physicians found

Ms. Pogany had no severe mental impairments, they offered no opinions about

what limitations would be appropriate to her ability to function in the

workplace as a result of such mental impairments.

      The only conclusion, therefore, is that the ALJ’s rejection of

Dr. Hiltunen’s proposed limitations was not based upon the State agency

physician opinions about what the appropriate limitations should be, but upon

its own inferences drawn from medical evidence. It is well established that an

ALJ may not substitute its own opinion for that of the physicians, and may not

draw its own inferences as to the relevance of the medical records. Combs, 878

F.3d at 647; Strongson, 361 F.3d at 1070 (the ALJ “may not simply draw his

own inferences about plaintiff’s functional ability from medical reports.”).

      Rather than seeking a medical opinion about the severity of Ms. Pogany’s

mental impairments should Ms. Pogany attempt or return to full-time

employment, the ALJ drew its own inferences about that issue. This the ALJ is

prohibited from doing. This the ALJ is not allowed to do, and does not

constitute “good reason” to reject a treating physician’s opinion. Combs, 878

F.3d at 646; Strongson, 361 F.3d at 1070.




                                           86
            c.    The Commissioner’s determination of limitations
                  imposed by Ms. Pogany’s mental impairments

      Ms. Pogany’s final argument regarding the ALJ’s formulation of her RFC

is the mirror image of her argument regarding the weight given to the physician

opinions. Ms. Pogany asserts the ALJ’s determination of the limitations

imposed by her mental impairments is not supported by substantial evidence.

The ALJ’s statement in the RFC formulation regarding Ms. Pogany’s mental

impairment states, “secondary to her mental impairments, the claimant is

limited to performing simple, routine tasks. She can tolerate occasional and

superficial contact with coworkers and the public.” AR27.

      Ms. Pogany asserts this statement fails to encompass the entirety of her

mental limitations because the ALJ gave only “some” weight to Dr. Hiltunen’s

opinion as to her mental limitations, and rejected all other opinions in the

record. Further, Ms. Pogany argues, the ALJ offered no explanation about

how it translated the medical evidence in the record into the mental limitations

in the RFC. In the absence of such an explanation, Ms. Pogany asserts the

ALJ’s formulation of the RFC as to her mental limitations is not supported by

substantial evidence.

      The Commissioner counters that the ALJ’s formulation of Ms. Pogany’s

mental limitations is sufficient and supported by substantial evidence. The

Commissioner asserts the ALJ’s formulation of the RFC properly accounted for

the sole medical opinion to which the ALJ assigned any significant (i.e. “some”)

weight—that of Dr. Hiltunen.



                                          87
      Dr. Hiltunen opined Ms. Pogany had moderate limitations in categories of

3 out of the 4 “B” criteria: understanding and memory; concentration,

persistence or pace; and adaptation. See AR1776-78. The Commissioner

explains that pursuant to Howard v. Massanari, 255 F.3d 577 (8th Cir. 2001),

the ALJ’s assignment of a limitation to “simple, routine tasks” is sufficient to

account for Dr. Hiltunen’s indication that Ms. Pogany is moderately limited in

concentration, persistence or pace.

      But Ms. Pogany is correct in stating there really was no medical evidence

supporting the ALJ’s mental RFC, because the ALJ gave no weight at all to the

state agency consultants’ opinions, gave “little” weight to the opinions of

Dr. Schurrer and Ms. Willis, and gave only “some” weight to Dr. Hiltunen’s

opinions. In contrast to Dr. Hiltunen, the ALJ found Ms. Pogany had only mild

limitation in understanding and remembering and applying information.

AR25. The ALJ agreed with Dr. Hiltunen that Ms. Pogany had moderate

limitations in concentration, persistence or pace and in adapting or managing

herself. AR26.

      The ALJ did impose a limitation on Ms. Pogany’s mental RFC to the effect

that she should be limited to simple, routine and repetitive tasks. AR17. The

question is, does that suffice to account for moderate limitations in

understanding and memory; concentration, persistence or pace; and

adaptation? The Commissioner argues the step three and step four analyses

are separate and compartmentalized. A finding of a limitation at step three




                                           88
with regard to the listings need not carry over to the RFC analysis. This is only

partially correct.

      As stated above, in formulating RFC, the ALJ must consider all of a

claimant’s impairments, both those that are severe and those that are not. A

finding at step three that a claimant has mental limitations does not “magically

disappear when the analysis moves to step four.” Gann v. Colvin, 92 F. Supp.

3d 857, 884 (N.D. Iowa 2015). However, just because a limitation is found at

step three also does not mean there automatically must be a corresponding

functional limitation in the RFC formulated at step four. Id. Instead, the

limitations found at step three should be considered when formulating RFC,

but they do not “automatically translate into limitations on the claimant’s

ability to work.” Id. The question is whether substantial evidence in the record

as a whole supports the ALJ’s RFC formulation. Pelkey v. Barnhart, 433 F.3d

575, 577 (8th Cir. 2006).

      In Newton v. Chater, 92 F.3d 688, 695 (8th Cir. 1996), and Brachtel v.

Apfel, 132 F.3d 417, 421 (8th Cir. 1997), the Eighth Circuit discussed whether

an RFC which contained the limitation that the claimant was capable of

“simple” work was sufficient to convey a deficiency in concentration,

persistence or pace. In Newton, the record revealed the claimant had moderate

deficiencies in his ability to carry out detailed instructions, maintain

concentration for extended periods of time, perform activities within a

schedule, maintain regular attendance, be punctual within customary

tolerances, complete a normal work week, and perform at a consistent pace

                                           89
without an unreasonable number and length of rest periods. Newton, 92 F.3d

at 695. Another physician’s records indicated the claimant was markedly

limited in his ability to carry out detailed instructions and moderately limited

in his ability to maintain attention and concentration for extended periods. Id.

Consequently, the ALJ found the claimant “often” had deficiencies in

concentration, persistence or pace. Id.

      On cross-examination, the VE admitted the claimant’s concentration and

persistence problems related to basic work habits needed to maintain

employment. “A moderate deficiency in these areas, the expert testified, would

cause problems on an ongoing daily basis, regardless of what the job required

from the physical or skill standpoint.” Id. (emphasis added, punctuation

altered). Given this scenario, the court explained that merely describing the

mental limitation as limiting the claimant to “simple” work was insufficient to

encompass her moderate limitations in concentration, persistence and pace.

Id.

      In Brachtel, the court found that the limitation to “simple” work was

sufficient to encompass the claimant’s deficiency in concentration, persistence,

or pace. Brachtel, 132 F.3d at 421. But in Brachtel, the court was careful to

note the medical evidence did not suggest the claimant was deficient in all

three areas, because the ALJ specifically noted the claimant in fact had very

few deficits in concentration and had very good memory. Id. at 421. And the

RFC hypothetical also specified the claimant could do repetitive work at no

more than a regular pace. Id. The court held that this was just enough more

                                           90
for the hypothetical to clear the bar, in contrast to the hypothetical in Newton.

Id.

      The court concludes the RFC hypothetical in this case falls on the

Newton side of the bar. In this instance, the only medical opinion in the record

to which the ALJ assigned any significant weight (Dr. Hiltunen) indicated

Ms. Pogany was moderately limited in several areas within the concentration,

persistence or pace criteria. She was moderately limited in her ability to carry

out detailed instructions, to maintain attention and concentration, and to

complete a normal weekday and workweek without interruptions from

psychologically-based symptoms and to perform at a consistent pace without

an unreasonable number and length of rest periods (see AR1776-77). A

limitation to “simple and routine work” does not sufficiently convey all of these

limitations. For this reason as well, the RFC is not supported by substantial

evidence.

      2.    The Commissioner’s Step 5 determination regarding
            occupations Ms. Pogany is capable of performing

      At step five, the ALJ found there were other jobs Ms. Pogany could

perform within the RFC as formulated by the ALJ. AR33. The ALJ’s

conclusion was based on testimony from the VE that there were 64,000

garment sorter, 175,000 laundry worker, and 250,000 hotel housekeeper jobs

available “nationally.” AR83. By testifying to the number of jobs available in

the entire United States, Ms. Pogany alleges the VE and the ALJ used the

wrong standard. Her argument is based on statutory language.



                                          91
      Section 423(d) of Title 42 provides in pertinent part as follows:

            (d) “Disability” defined

            (1)The term “disability” means—
                   (A) Inability to engage in any substantial gainful
                   activity by reason of any medically determinable
                   physical or mental impairment which can be expected
                   to result in death or which has lasted or can be
                   expected to last for a continuous period of not less
                    than 12 months;
            ***
            (2) For purposes of paragraph (1)(A)—
                   (A) An individual shall be determined to be under a
                   disability only if his physical or mental
                   impairment or impairments are of such severity that
                   he is not only unable to do his previous work but
                   cannot, considering his age, education, and work
                   experience, engage in any other kind of substantial
                   gainful work which exists in the national economy,
                   regardless of whether such work exists in the
                   immediate area in which he lives, or whether a specific
                   job vacancy exists for him, or whether he would be
                   hired if he applied for work. For purposes of the
                   preceding sentence (with respect to any individual),
                   “work which exists in the national economy”
                   means work which exists in significant numbers
                   either in the region where such individual lives or
                   in several regions of the country.

      See 42 U.S.C. § 423(d)(1)(A) and (2)(A) (emphasis added).

      What is clear from the above emphasized language is that “work which

exists in the national economy” is a term of art in Social Security law. It does

not mean work in the entire United States. Instead, it means “work which

exists in significant numbers either in the region where such individual lives or

in several regions of the country.” Id. (emphasis added). Now, what does that

definition mean exactly?




                                           92
      The Commissioner cites several cases which seize upon the language in

the statute which says it need not establish jobs exist in the claimant’s

immediate area. Yes. That is true, but it begs the question. The

Commissioner does have to show that jobs exist in Ms. Pogany’s “region” or in

“several regions of the country.” We know from the statutory language that

“region” does not mean “immediate area,” but defining what a term does not

mean is not all that helpful in defining what it does mean.

      The Commissioner’s regulation, 20 C.F.R. § 404.1566, is likewise

unhelpful. It does not define “region.” Id. It says that “region” is not equal to

“immediate area.” Id. at (a)(1).

      In Barrett v. Barnhart, 368 F.3d 691, 692 (7th Cir. 2004), the court held

the “other regions” language that Congress used in § 423(d)(2)(A) was intended

to prevent the Social Security Administration from denying benefits on the

basis of isolated jobs existing only in very limited numbers in relatively few

locations outside the claimant’s region. This sentiment is paralleled in the

Commissioner’s regulation where it states: “[i]solated jobs that exist only in

very limited numbers in relatively few locations outside of the region where you

live are not considered ‘work which exists in the national economy.’ We will

not deny you disability benefits on the basis of the existence of these kinds of

jobs.” 20 C.F.R. § 404.1566(b).

      The dictionary defines “region” as “a large, indefinite part of the earth’s

surface, any division or part.” Webster’s New World Dictionary, at 503 (1984).

“A subdivision of the earth or universe.” OED (3d ed. Dec. 2009). We know

                                           93
from Congress’ statute and from the Commissioner’s regulation, that “region”

does not mean the entire country. See 42 U.S.C. § 423(d)(2)(A); 20 C.F.R.

§ 1566(b). The dictionary defines “region” as an indefinite parcel that is part of

the whole, and so must be something less than the whole. The court

concludes, as it must, that “nationwide” does not truly mean “nationwide.”

Such is the nature of agency law. Instead, at Step 5, the ALJ must find that

jobs the claimant can do exist in substantial numbers in the claimant’s own

“region” (something less than the whole nation), or in “several regions” (several

parts that, together, consist of something less than the whole nation). Id.

      The Commissioner cites Johnson v. Chater, 108 F.3d 178 (8th Cir.

1997), in support of the assertion that in the Eighth Circuit, “nationwide” does

mean the entire country. But that is not what Johnson says. In the Johnson

case, the claimant appealed the issue whether the VE’s testimony was

sufficient to prove that there were jobs existing in substantial numbers in the

national economy. Id. at 178. The VE had testified that Johnson could

perform sedentary, unskilled work such as being an addresser or document

preparer. Id. at 179. The VE said that there were 200 such positions in Iowa

and 10,000 such positions nationwide. Id. Johnson took issue with whether

200 positions in his home state of Iowa constituted “substantial” numbers of

jobs. Id. at 180 n.3. The court rejected Johnson’s argument and held that the

VE’s “testimony was sufficient to show that there exist a significant number of

jobs in the economy that Johnson can perform.” Id. at 180.




                                           94
      The facts in Johnson stand in stark contrast to the facts in Ms. Pogany’s

case. In Johnson, the VE testified to the number of jobs available in the

claimant’s region (in that case, his state), and also the number of jobs available

in the whole country. Id. at 179. Here, the VE testified only to the number of

jobs available “in the United States.” AR83. As established above, both

§ 423(d)(2)(A) and § 404.1566 require more specificity than that. The ALJ and

the VE must find that substantial numbers of jobs are available in

Ms. Pogany’s region or in several regions. See Harris, 356 F.3d at 931 (the ALJ

must find at step five that claimant is “capable of performing work that exists

in significant numbers within the regional and national economies.”) (emphasis

added).

      The Commissioner also cites Matthews v. Eldridge, 424 U.S. 319, 336

(1976); Miller v. Finch, 430 F.2d 321, 324 (8th Cir. 1970); Janka v. Secretary,

HEW, 589 F.2d 365, 370 (8th Cir. 1978); Whitehouse v. Sullivan, 949 F.2d

1005, 1007 (8th Cir. 1991); Craig v. Chater, 943 F. Supp. 1184, 1191 (W.D.

Mo. 1996); and Haller v. Astrue, 2012 WL 2888801 at *11 (W.D. Ark. July 16,

2012), and for the proposition that the rule requires only that the

Commissioner show appropriate jobs that exist in the national economy. The

court has carefully examined each of these cited cases. While it is true each

case proclaims the Commissioner must show that jobs exist in the national

economy which the claimant can perform, none of them put a fine point on the

precise meaning of that term of art, as explained above.




                                           95
      Instead, for example, in Matthews the court merely cited the “immediate

area” language of 42 U.S.C. § 423(d)(2)(A) for the proposition that the

Commissioner need not find a specific job vacancy in the claimant’s “immediate

area.” Matthews, 424 U.S. at 336.10 The Court noted in footnote 14, however,

that the term “national economy” was further defined by reference to a region

or several regions. Id. at n. 14. Likewise, the Janka and Miller courts cited the

“immediate area” language of the statute but did not address at all the meaning

of “national economy.” Janka, 589 F.2d at 370; Miller, 430 F.2d at 324 (same).

      In Whitehouse, the court cited the general proposition that the VE must

find jobs the claimant can perform in the national economy, but did not

discuss the meaning of that term as it is used in the statute. Whitehouse, 949

F. 2d at 1007. And in Haller and Craig, the courts cited 42 U.S.C.

§ 423(d)(1)(A) for the general proposition that the Commissioner need only find

jobs available in the “national economy,” but in both those cases, the VE

specifically stated it had found jobs in a “region” which included the specific

state in which the claimant lived. Haller, 2012 WL 2888801 at *11; Craig, 943

F. Supp. at 1191. Neither of those cases, therefore, support the concept that

the term “national economy” does not require the commissioner to consider any

geographical area smaller than the entire United States.




      10 For the reasons already explained on pages 92-93 of this opinion, that
the Commissioner does not have to establish jobs exist in Ms. Pogany’s
“immediate area” does not end the inquiry about whether the Commissioner
has met her burden to show jobs exist in the “national economy” as that term
is used in the statutes and regulations.
                                           96
      The burden on is on the Commissioner at Step 5 of the sequential

analysis. Johnson, 108 F.3d at 180. Therefore, the absence of valid evidence

of substantial numbers of jobs in Ms. Pogany’s “region” or in “several regions”

is an absence of evidence that cuts against the Commissioner. While this court

might hazard a guess that there are substantial numbers of laundry worker

and hotel housekeeper jobs available in South Dakota, or in the region

consisting of South Dakota, North Dakota, Wyoming and Montana, or in

several other regions in the country, this court is not allowed to guess about

facts that might have been able to have been adduced at the agency level. The

failure of proof requires remand to the agency to further develop the facts at

Step 5.

F.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Ms. Pogany requests

reversal of the Commissioner’s decision with remand and instructions for an

award of benefits, or in the alternative, reversal with remand and instructions

to reconsider her case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the




                                          97
Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.

                                           98
                                CONCLUSION

     Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

     DATED July 3, 2019.

                                          BY THE COURT:


                                          __________________________________
                                          VERONICA L. DUFFY
                                          United States Magistrate Judge




                                         99
